EXHIBIT 10(ee)

 

EXECUTION VERSION

 

 

 

AARON RENTS, INC.

and certain other Obligors

 

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

DATED AS OF JULY 27, 2005

 

 

$60,000,000 5.03% SENIOR NOTES DUE JULY 27, 2012

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

AUTHORIZATION OF ISSUE OF NOTES

 

 

 

 

2.

PURCHASE AND SALE OF NOTES

 

 

 

 

3.

CONDITIONS OF CLOSING

 

 

 

 

 

3A.

Execution and Delivery of Documents

 

 

3B.

Opinion of Purchaser’s Special Counsel

 

 

3C.

Purchase Permitted By Applicable Laws

 

 

3D.

Payment of Fees

 

 

3E

Sale to Other Purchasers

 

 

3F.

Changes in Corporate Structure

 

 

3G.

Private Placement Number

 

 

3H.

Performance; No Default

 

 

3I.

Representations and Warranties

 

 

3J.

Waivers

 

 

3K.

Amendment to Existing Note Purchase Agreement

 

 

 

 

 

4.

PREPAYMENTS

 

 

 

 

 

 

4A.

Required Prepayments

 

 

4B.

Optional Prepayment With Yield-Maintenance Amount

 

 

4C.

Notice of Optional Prepayment

 

 

4D.

Partial Payments Pro Rata

 

 

4E.

Retirement of Notes

 

 

 

 

 

5.

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

5A.

Financial Statements

 

 

5B.

Information Required by Rule 144A

 

 

5C.

Inspection of Property

 

 

5D.

Corporate Existence, Etc

 

 

5E.

Payment of Taxes and Claims

 

 

5F.

Line of Business

 

 

5G.

Maintenance of Most Favored Lender Status

 

 

5H.

Covenant Relating to Domestic Subsidiaries

 

 

5I.

Compliance with Laws

 

 

5J.

Notices of Material Events

 

 

5K.

Payment of Obligations

 

 

5L.

Books and Records

 

 

5M.

Maintenance of Properties; Insurance

 

 

5N.

Covenant Relating to Foreign Subsidiaries

 

 

 

 

 

6.

NEGATIVE COVENANTS

 

 

 

 

 

 

6A.

Fixed Charges Coverage Ratio

 

 

i

--------------------------------------------------------------------------------


 

 

6B.

Total Debt to EBITDA Ratio

 

 

6C.

Total Adjusted Debt to Total Adjusted Capitalization Ratio

 

 

6D.

Minimum Consolidated Net Worth

 

 

6E.

Indebtedness

 

 

6F.

Liens

 

 

6G.

Sale of Assets

 

 

6H.

Restricted Payments

 

 

6I.

Restricted Investments

 

 

6J.

Restrictive Agreements

 

 

6K.

Amendments to Material Documents

 

 

6L.

Accounting Changes

 

 

6M.

Fundamental Changes

 

 

6N.

Transactions with Affiliates

 

 

6O.

Sale and Leaseback Transactions

 

 

 

 

 

7.

EVENTS OF DEFAULT

 

 

 

 

 

 

7A.

Acceleration

 

 

7B.

Rescission of Acceleration

 

 

7C.

Notice of Acceleration or Rescission

 

 

7D.

Other Remedies

 

 

 

 

 

8.

REPRESENTATIONS, COVENANTS AND WARRANTIES

 

 

 

 

 

 

8A.

Organization

 

 

8B.

Financial Statements

 

 

8C.

Actions Pending

 

 

8D.

Outstanding Indebtedness

 

 

8E.

Title to Properties

 

 

8F.

Taxes

 

 

8G.

Conflicting Agreements and Other Matters

 

 

8H. [a05-13926_1ex10dee.htm#a8h_OfferingOfNotes_neitherTheObl_090948]

Offering of Notes
[a05-13926_1ex10dee.htm#a8h_OfferingOfNotes_neitherTheObl_090948]

 

 

8I. [a05-13926_1ex10dee.htm#a8i_UseOfProceeds_theObligorsWill_090949]

Use of Proceeds
[a05-13926_1ex10dee.htm#a8i_UseOfProceeds_theObligorsWill_090949]

 

 

8J. [a05-13926_1ex10dee.htm#a8j_Erisa_noAccumulatedFundingDef_090952]

ERISA [a05-13926_1ex10dee.htm#a8j_Erisa_noAccumulatedFundingDef_090952]

 

 

8K. [a05-13926_1ex10dee.htm#a8k_GovernmentalConsent_neitherTh_090954]

Governmental Consent
[a05-13926_1ex10dee.htm#a8k_GovernmentalConsent_neitherTh_090954]

 

 

8L. [a05-13926_1ex10dee.htm#a8l_ComplianceWithLaws_theCompany_090956]

Compliance with Laws
[a05-13926_1ex10dee.htm#a8l_ComplianceWithLaws_theCompany_090956]

 

 

8M. [a05-13926_1ex10dee.htm#a8m_EnvironmentalCompliance_theCo_090957]

Environmental Compliance
[a05-13926_1ex10dee.htm#a8m_EnvironmentalCompliance_theCo_090957]

 

 

8N. [a05-13926_1ex10dee.htm#a8n_UtilityCompanyStatus_neitherT_090958]

Utility Company Status
[a05-13926_1ex10dee.htm#a8n_UtilityCompanyStatus_neitherT_090958]

 

 

8O. [a05-13926_1ex10dee.htm#a8o_InvestmentCompanyStatus_neith_090959]

Investment Company Status
[a05-13926_1ex10dee.htm#a8o_InvestmentCompanyStatus_neith_090959]

 

 

8P. [a05-13926_1ex10dee.htm#a8p_Rule144a_theNotesAreNotOfTheS_091001]

Rule 144A [a05-13926_1ex10dee.htm#a8p_Rule144a_theNotesAreNotOfTheS_091001]

 

 

8Q. [a05-13926_1ex10dee.htm#a8q_Disclosure_neitherThisAgreeme_091002]

Disclosure [a05-13926_1ex10dee.htm#a8q_Disclosure_neitherThisAgreeme_091002]

 

 

8R. [a05-13926_1ex10dee.htm#a8r_ForeignAssetsControlRegulatio_091005]

Foreign Assets Control Regulations, etc
[a05-13926_1ex10dee.htm#a8r_ForeignAssetsControlRegulatio_091005]

 

 

 

 

 

9. [a05-13926_1ex10dee.htm#a9_RepresentationsofThePurchaser__091006]

REPRESENTATIONS OF THE PURCHASER
[a05-13926_1ex10dee.htm#a9_RepresentationsofThePurchaser__091006]

 

 

 

 

 

 

9A. [a05-13926_1ex10dee.htm#a9a_NatureOfPurchase_suchPurchase_091008]

Nature of Purchase
[a05-13926_1ex10dee.htm#a9a_NatureOfPurchase_suchPurchase_091008]

 

 

9B. [a05-13926_1ex10dee.htm#a9b_SourceOfFunds_atLeastOneOfThe_091009]

Source of Funds
[a05-13926_1ex10dee.htm#a9b_SourceOfFunds_atLeastOneOfThe_091009]

 

 

ii

--------------------------------------------------------------------------------


 

10. [a05-13926_1ex10dee.htm#a10_DefinitionsAccountingMatters__091025]

DEFINITIONS; ACCOUNTING MATTERS
[a05-13926_1ex10dee.htm#a10_DefinitionsAccountingMatters__091025]

 

 

 

 

 

10A. [a05-13926_1ex10dee.htm#a10a_YieldmaintenanceTerms__091029]

Yield-Maintenance Terms
[a05-13926_1ex10dee.htm#a10a_YieldmaintenanceTerms__091029]

 

 

10B. [a05-13926_1ex10dee.htm#a10b_OtherTerms__091037]

Other Terms [a05-13926_1ex10dee.htm#a10b_OtherTerms__091037]

 

 

10C. [a05-13926_1ex10dee.htm#a10c_AccountingAndLegalPrinciples_091042]

Accounting and Legal Principles, Terms and Determinations
[a05-13926_1ex10dee.htm#a10c_AccountingAndLegalPrinciples_091042]

 

 

 

 

 

11. [a05-13926_1ex10dee.htm#a11_Miscellaneous__091044]

MISCELLANEOUS [a05-13926_1ex10dee.htm#a11_Miscellaneous__091044]

 

 

 

 

 

 

11A. [a05-13926_1ex10dee.htm#a11a_NotePayments_soLongAsAnyPurc_091045]

Note Payments [a05-13926_1ex10dee.htm#a11a_NotePayments_soLongAsAnyPurc_091045]

 

 

11B. [a05-13926_1ex10dee.htm#a11b_Expenses_whetherOrNotTheTran_091046]

Expenses [a05-13926_1ex10dee.htm#a11b_Expenses_whetherOrNotTheTran_091046]

 

 

11C. [a05-13926_1ex10dee.htm#a11c_ConsentToAmendments_thisAgre_091052]

Consent to Amendments
[a05-13926_1ex10dee.htm#a11c_ConsentToAmendments_thisAgre_091052]

 

 

11D. [a05-13926_1ex10dee.htm#a11d_FormRegistrationTransferAndE_091053]

Form, Registration, Transfer and Exchange of Notes; Lost Notes
[a05-13926_1ex10dee.htm#a11d_FormRegistrationTransferAndE_091053]

 

 

11E. [a05-13926_1ex10dee.htm#a11e_PersonsDeemedOwnersParticipa_091106]

Persons Deemed Owners; Participations
[a05-13926_1ex10dee.htm#a11e_PersonsDeemedOwnersParticipa_091106]

 

 

11F. [a05-13926_1ex10dee.htm#a11f_SurvivalOfRepresentationsAnd_091118]

Survival of Representations and Warranties; Entire Agreement
[a05-13926_1ex10dee.htm#a11f_SurvivalOfRepresentationsAnd_091118]

 

 

11G. [a05-13926_1ex10dee.htm#a11g_SuccessorsAndAssigns_allCove_091119]

Successors and Assigns
[a05-13926_1ex10dee.htm#a11g_SuccessorsAndAssigns_allCove_091119]

 

 

11H. [a05-13926_1ex10dee.htm#a11h_ConfidentialInformation_forT_091120]

Confidential Information
[a05-13926_1ex10dee.htm#a11h_ConfidentialInformation_forT_091120]

 

 

11I. [a05-13926_1ex10dee.htm#a11i_Notices_allWrittenCommunicat_091125]

Notices [a05-13926_1ex10dee.htm#a11i_Notices_allWrittenCommunicat_091125]

 

 

11J. [a05-13926_1ex10dee.htm#a11j_PaymentsDueOnNonbusinessDays_091130]

Payments due on Non-Business Days
[a05-13926_1ex10dee.htm#a11j_PaymentsDueOnNonbusinessDays_091130]

 

 

11K. [a05-13926_1ex10dee.htm#a11k_SatisfactionRequirement_ifAn_091132]

Satisfaction Requirement
[a05-13926_1ex10dee.htm#a11k_SatisfactionRequirement_ifAn_091132]

 

 

11L. [a05-13926_1ex10dee.htm#a11l_GoverningLaw_thisAgreementSh_091133]

Governing Law [a05-13926_1ex10dee.htm#a11l_GoverningLaw_thisAgreementSh_091133]

 

 

11M. [a05-13926_1ex10dee.htm#a11m_ConsentToJurisdictionWaiverO_091134]

Consent to Jurisdiction; Waiver of Immunities
[a05-13926_1ex10dee.htm#a11m_ConsentToJurisdictionWaiverO_091134]

 

 

11N. [a05-13926_1ex10dee.htm#a11n_Severability_anyProvisionOfT_091135]

Severability [a05-13926_1ex10dee.htm#a11n_Severability_anyProvisionOfT_091135]

 

 

11O. [a05-13926_1ex10dee.htm#a11o_DescriptiveHeadings_theDescr_091137]

Descriptive Headings
[a05-13926_1ex10dee.htm#a11o_DescriptiveHeadings_theDescr_091137]

 

 

11P. [a05-13926_1ex10dee.htm#a11p_Counterparts_thisAgreementMa_091139]

Counterparts [a05-13926_1ex10dee.htm#a11p_Counterparts_thisAgreementMa_091139]

 

 

11Q. [a05-13926_1ex10dee.htm#a11q_IndependenceOfCovenants_allC_091140]

Independence of Covenants
[a05-13926_1ex10dee.htm#a11q_IndependenceOfCovenants_allC_091140]

 

 

11R. [a05-13926_1ex10dee.htm#a11r_WaiverOfJuryTrial_theObligor_091143]

Waiver of Jury Trial
[a05-13926_1ex10dee.htm#a11r_WaiverOfJuryTrial_theObligor_091143]

 

 

11S. [a05-13926_1ex10dee.htm#a11s_SeveraltyOfObligations_theSa_091147]

Severalty of Obligations
[a05-13926_1ex10dee.htm#a11s_SeveraltyOfObligations_theSa_091147]

 

 

11T. [a05-13926_1ex10dee.htm#a11t_IndependentInvestigation_eac_091148]

Independent Investigation
[a05-13926_1ex10dee.htm#a11t_IndependentInvestigation_eac_091148]

 

 

11U. [a05-13926_1ex10dee.htm#a11u_DirectlyOrIndirectly_whereAn_091149]

Directly or Indirectly
[a05-13926_1ex10dee.htm#a11u_DirectlyOrIndirectly_whereAn_091149]

 

 

iii

--------------------------------------------------------------------------------


 

Schedules and Exhibits

 

Schedule A

—

Purchaser Schedule

 

 

 

Schedule 3F

—

Changes in Corporate Structure

Schedule 6E

—

Existing Indebtedness

Schedule 6F

—

Existing Liens

Schedule 6I

—

Existing Investments

Schedule 8G

—

Restrictions on Indebtedness

Schedule 8I

—

Use of Proceeds

 

 

 

Exhibit A [a05-13926_1ex10dee.htm#Exhibita_115658]

— [a05-13926_1ex10dee.htm#Exhibita_115658]

Form of Note [a05-13926_1ex10dee.htm#Exhibita_115658]

 

 

 

Exhibit B

—

Payment Instructions

 

 

 

Exhibit C

—

Form of Opinion of Counsel for the Obligors

 

 

 

Exhibit D

—

Form of Joinder Agreement

 

 

 

Exhibit E

—

Forms of Waivers

 

 

 

Exhibit F

 

Form of Amendment to Existing Note Purchase Agreement

 

iv

--------------------------------------------------------------------------------


 

AARON RENTS, INC.

and certain other Obligors

1100 Aaron Building

309 East Paces Ferry Road, NE

Atlanta, GA 30305-2377

 

Dated as of July 27, 2005

 

To Each of the Purchasers named on

the attached Purchaser Schedule

 

Ladies and Gentlemen:

 

Each of AARON RENTS, INC., a Georgia corporation (together with its successors
and assigns, the “Company”), AARON RENTS, INC. PUERTO RICO, a Puerto Rico
corporation (together with its successors and assigns, “ARPR”) and AARON
INVESTMENT COMPANY, a Delaware corporation (together with its successors and
assigns, “AIC”, and, together with the Company and ARPR, the “Obligors”) hereby
agrees with each Purchaser as follows:

 

1.             AUTHORIZATION OF ISSUE OF NOTES.

 

The Obligors will authorize the issue of their senior promissory notes in the
aggregate principal amount of $60,000,000, to be dated the date of issue
thereof, to mature July 27, 2012, to bear interest on the unpaid balance thereof
from the date thereof until the principal thereof shall have become due and
payable at the rate of 5.03% per annum and on overdue payments at the rate
specified therein, and to be substantially in the form of Exhibit A attached
hereto.  The term “Notes” as used herein shall include each such senior
promissory note delivered pursuant to any provision of this Agreement and each
such senior promissory note delivered in substitution or exchange for any other
Note pursuant to any such provision.

 

2.             PURCHASE AND SALE OF NOTES.

 

The Obligors hereby agree to sell to each Purchaser and, subject to the terms
and conditions herein set forth, each Purchaser agrees to purchase from the
Obligors Notes in the aggregate principal amount set forth opposite such
Purchaser’s name on the Purchaser Schedule hereto at 100% of such aggregate
principal amount.  The Obligors will deliver to each Purchaser, at the offices
of Bingham McCutchen LLP at 399 Park Avenue, New York, NY 10022, one or more
Notes registered in its name, evidencing the aggregate principal amount of Notes
to be purchased by such Purchaser and in the denomination or denominations
specified in the Purchaser Schedule attached hereto, against payment of the
purchase price thereof by transfer of immediately available funds for credit to
the Obligors’ accounts held at such bank as shall be identified in a written
instruction of the Obligors in the form of Exhibit B attached hereto, delivered
to each Purchaser on or before the date of closing, which shall be July 27, 2005
or any other date on or before August 3, 2005 upon which the parties hereto may
mutually agree (herein called the “Closing” or the “Date of Closing”).

 

--------------------------------------------------------------------------------


 

3.             CONDITIONS OF CLOSING.  The obligation of each Purchaser to
purchase and pay for the Notes to be purchased by it hereunder is subject to the
satisfaction, on or before the Date of Closing, of the following conditions:

 

3A.          Execution and Delivery of Documents.  Such Purchaser shall have
received the following, each to be dated the Date of Closing unless otherwise
indicated:

 

(i)            the Note(s) to be purchased by such Purchaser;

 

(ii)           a favorable opinion of Kilpatrick Stockton LLP, special counsel
for the Obligors (or such other counsel designated by the Obligors and
acceptable to each Purchaser) satisfactory to each Purchaser and substantially
in the form of Exhibit C attached hereto and as to such other matters as a
Purchaser may reasonably request.  The Obligors hereby direct each such counsel
to deliver such opinion, agree that the issuance and sale of any Notes will
constitute a reconfirmation of such direction, and understand and agree that
each Purchaser will and hereby is authorized to rely on such opinion;

 

(iii)          the Articles/Certificate of Incorporation of each of the
Obligors, each certified as of a recent date by the Secretary of State of their
respective jurisdictions of incorporation;

 

(iv)          the Bylaws of each of the Obligors, certified by each of their
respective Secretaries;

 

(v)           an incumbency certificate from each Obligor signed by the
Secretary or an Assistant Secretary and one other officer (who is not signing
any other document or agreement in connection herewith) of each of the Obligors,
certifying as to the names, titles and true signatures of the officers of the
Obligors authorized to sign this Agreement and the Notes and the other documents
to be delivered hereunder;

 

(vi)          a certificate of the Secretary of each of the Obligors
(A) attaching resolutions of the board of directors of the Obligors evidencing
approval of the transactions contemplated by this Agreement and the issuance of
the Notes and the execution, delivery and performance thereof, and authorizing
certain officers to execute and deliver the same, and certifying that such
resolutions were duly and validly adopted and have not since been amended,
revoked or rescinded, and (B) certifying that no dissolution or liquidation
proceedings as to the Obligors have been commenced or are contemplated;

 

(vii)         an Officer’s Certificate from the Company certifying that the
conditions specified in paragraphs 3F, 3H and 3I have been satisfied;

 

(viii)        corporate and tax good standing certificates as to each Obligor
from their respective jurisdictions of incorporation; and

 

2

--------------------------------------------------------------------------------


 

(ix)           such additional documents or certificates with respect to such
legal matters or corporate or other proceedings related to the transactions
contemplated hereby as may be reasonably requested by such Purchaser.

 

3B.          Opinion of Purchaser’s Special Counsel.  Such Purchaser shall have
received from Bingham McCutchen LLP a favorable opinion satisfactory to such
Purchaser as to such matters incident to the matters herein contemplated as it
may reasonably request.

 

3C.          Purchase Permitted By Applicable Laws.  The purchase of and payment
for the Notes to be purchased by such Purchaser on the Date of Closing on the
terms and conditions herein provided (including the use of the proceeds of such
Notes by the Obligors) shall not violate any applicable law or governmental
regulation (including, without limitation, section 5 of the Securities Act or
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and shall not subject such Purchaser to any tax, penalty, liability or other
onerous condition under or pursuant to any applicable law or governmental
regulation, and such Purchaser shall have received such certificates or other
evidence as such Purchaser may request to establish compliance with this
condition.

 

3D.          Payment of Fees.  The Obligors shall have paid the reasonable fees
and expenses of Bingham McCutchen LLP, as set forth in a statement to be
delivered to the Company no later than two Business Days prior to the Date of
Closing.

 

3E.          Sale to Other Purchasers.  The Obligors shall have sold to the
other Purchasers the Notes to be purchased by them at the closing and shall have
received payment in full therefor.

 

3F.          Changes in Corporate Structure.

 

Except as set forth on Schedule 3F hereto, no Obligor shall have changed its
jurisdiction of incorporation or been a party to any merger or consolidation,
nor shall any Obligor have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements.  There shall have been no Material Adverse Effect
since December 31, 2004.

 

3G.          Private Placement Number.  A Private Placement number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for the Notes.

 

3H.          Performance; No Default.  The Obligors shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by them prior to or at the Closing and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by paragraph 8I) no Default or Event of Default
shall have occurred and be continuing.

 

3I.           Representations and Warranties.  The representations and
warranties of the Obligors in this Agreement shall be correct when made and at
the time of Closing.

 

3

--------------------------------------------------------------------------------


 

3J.          Waivers.  The Company shall have delivered a true and correct copy,
attached hereto as Exhibit E, of any waivers to permit the Company to enter into
the transactions contemplated by this Agreement and the Notes that shall be
necessary under [the SunTrust Agreement, including, without limitation, waivers
of Section 7.1 and Section 7.8 thereof.]

 

3K.          Amendment to Existing Note Purchase Agreement.

 

The Obligors and the Existing Noteholders shall have entered into an amendment
to the Existing Note Purchase Agreement and a true and correct copy, attached
hereto as Exhibit F, shall have been delivered to each Purchaser.

 

4.             PREPAYMENTS.The Notes shall be subject to prepayment with respect
to the required prepayments specified in paragraph 4A and the optional
prepayments permitted by paragraph 4B.

 

4A.          Required Prepayments.  Until the Notes shall be paid in full, the
Obligors shall apply to the prepayment of the Notes, without Yield-Maintenance
Amount, the sum of $12,000,000 on July 27 in each of the years 2008 to 2012,
inclusive, and such principal amounts of the Notes, together with interest
thereon to the prepayment dates, shall become due on such prepayment dates;
provided that upon any partial prepayment of the Notes pursuant to paragraph 4B
or purchase of the Notes pursuant to paragraph 4E the principal amount of each
required prepayment of the Notes becoming due under this paragraph 4A on and
after the date of such prepayment or purchase shall be reduced in the same
proportion as the aggregate unpaid principal amount of the Notes is reduced as a
result of such prepayment or purchase.  The remaining principal amount of the
Notes, together with interest accrued thereon, shall become due on the maturity
date of the Notes.

 

4B.          Optional Prepayment With Yield-Maintenance Amount.  The Notes shall
be subject to prepayment, in whole at any time or from time to time in part (in
a minimum amount of $5,000,000 and in integral multiples of $100,000) at the
option of the Obligors, at 100% of the principal amount so prepaid plus interest
thereon to the prepayment date and the Yield-Maintenance Amount, if any, with
respect to each Note.  Any partial prepayment of the Notes pursuant to this
paragraph 4B shall be applied in satisfaction of required payments of principal
on a pro rata basis.

 

4C.          Notice of Optional Prepayment.  The Obligors shall give the holder
of each Note irrevocable written notice of any prepayment pursuant to paragraph
4B not less than 10 Business Days prior to the prepayment date, specifying such
prepayment date and the principal amount of the Notes, and of the Notes held by
such holder, to be prepaid on such date and stating that such prepayment is to
be made pursuant to paragraph 4B.  Notice of prepayment having been given as
aforesaid, the principal amount of the Notes specified in such notice, together
with interest thereon to the prepayment date and together with the
Yield-Maintenance Amount, if any, with respect thereto, shall become due and
payable on such prepayment date.  The Obligors shall, on or before the day on
which it gives written notice of any prepayment pursuant to paragraph 4B, give
telephonic notice of the principal amount of the Notes to be prepaid and the
prepayment date to each Significant Holder which shall have designated a
recipient of such notices in the Purchaser Schedule attached hereto or by notice
in writing to the Obligors.

 

4

--------------------------------------------------------------------------------


 

4D.          Partial Payments Pro Rata.  Upon any partial prepayment of the
Notes pursuant to paragraph 4A or 4B, the principal amount so prepaid shall be
allocated to all Notes at the time outstanding in proportion to the respective
outstanding principal amounts thereof.

 

4E.          Retirement of Notes.  The Obligors shall not, and shall not permit
any of their Subsidiaries or Affiliates to, prepay or otherwise retire in whole
or in part prior to their stated final maturity (other than by prepayment
pursuant to paragraph 4A or 4B or upon acceleration of such final maturity
pursuant to paragraph 7A), or purchase or otherwise acquire, directly or
indirectly, Notes held by any holder unless such Obligor or such Subsidiary or
Affiliate shall have offered to prepay or otherwise retire or purchase or
otherwise acquire, as the case may be, the same proportion of the aggregate
principal amount of Notes held by each other holder of Notes at the time
outstanding upon the same terms and conditions.  Any Notes so prepaid or
otherwise retired or purchased or otherwise acquired by the Obligors or any of
their Subsidiaries or Affiliates shall not be deemed to be outstanding for any
purpose under this Agreement.

 

5.             AFFIRMATIVE COVENANTS.

 

5A.          Financial Statements.  The Company covenants that it will deliver
to each Significant Holder in duplicate:

 

(i)            as soon as practicable and in any event within 45 days after the
end of each quarterly period (other than the last quarterly period) in each
fiscal year, consolidated statements of income, cash flows and changes in
financial position of the Company and its Subsidiaries for the period from the
beginning of the current fiscal year to the end of such quarterly period, and a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such quarterly period, setting forth in each case in comparative form figures
for the corresponding period in the preceding fiscal year, all in reasonable
detail and satisfactory in form to the Required Holder(s) and certified by an
authorized financial officer of the Company, subject to changes resulting from
year-end adjustments; provided, however, that delivery pursuant to clause
(iii) below of copies of the Quarterly Report on Form 10-Q of the Company for
such quarterly period filed with the Securities and Exchange Commission shall be
deemed to satisfy the requirements of this clause (i) with respect to
consolidated statements;

 

(ii)           as soon as practicable and in any event within 90 days after the
end of each fiscal year, consolidated statements of income, cash flows and
changes in financial position for the Company and its Subsidiaries for such
year, and a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, setting forth in each case in comparative form
corresponding consolidated figures from the preceding annual audit, all in
reasonable detail and satisfactory in form to the Required Holder(s) and, as to
the consolidated statements, reported on by independent public accountants of
recognized national standing selected by the Company whose report shall be
without limitation as to the scope of the audit and satisfactory in substance to
the Required Holder(s); provided, however, that delivery pursuant to clause
(iii) below of copies of the Annual Report on Form 10-K of the Company for such
fiscal year filed with the Securities and Exchange

 

5

--------------------------------------------------------------------------------


 

Commission shall be deemed to satisfy the requirements of this clause (ii) with
respect to consolidated statements;

 

(iii)          promptly upon transmission thereof, copies of all such financial
statements, proxy statements, notices and reports as it shall send to its public
stockholders and copies of all registration statements (without exhibits) and
all reports which it files with the Securities and Exchange Commission (or any
governmental body or agency succeeding to the functions of the Securities and
Exchange Commission);

 

(iv)          promptly upon receipt thereof, a copy of each other report
submitted to the Company or any Subsidiary by independent accountants in
connection with any annual, interim or special audit made by them of the books
of the Company or any Subsidiary;

 

(v)           as soon as available and in any event within 30 days after the end
of each fiscal year of the Company, a forecasted income statement, balance
sheet, and statement of cash flows for the following fiscal year, provided that,
the Company shall not be required to deliver such financial statements so long
as the Company is not required to provide such information to any other lender,
whether pursuant to the SunTrust Agreement or otherwise;

 

(vi)          with reasonable promptness, such other information and documents
as such Significant Holder may reasonably request.

 

Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Company will deliver to each Significant Holder an Officer’s
Certificate demonstrating (with computations in reasonable detail) compliance by
the Company and its Subsidiaries with the provisions of paragraphs 6A through
6D, inclusive and stating that there exists no Event of Default or Default, or,
if any Event of Default or Default exists, specifying the nature and period of
existence thereof and what action the Company proposes to take with respect
thereto.  Together with each delivery of financial statements required by clause
(ii) above, the Company will deliver to each Significant Holder a certificate of
such accountants stating that, in making the audit necessary for their report on
such financial statements, they have obtained no knowledge of any Event of
Default or Default, or, if they have obtained knowledge of any Event of Default
or Default, specifying the nature and period of existence thereof.  Such
accountants, however, shall not be liable to anyone by reason of their failure
to obtain knowledge of any Event of Default or Default which would not be
disclosed in the course of an audit conducted in accordance with generally
accepted auditing standards.

 

5B.          Information Required by Rule 144A.  The Obligors covenant that they
will, upon the request of the holder of any Note, provide such holder, and any
qualified institutional buyer designated by such holder, such financial and
other information as such holder may reasonably determine to be necessary in
order to permit compliance with the information requirements of Rule 144A under
the Securities Act in connection with the resale of Notes, except at such times
as the Obligors are subject to the reporting requirements of section 13 or 15(d)

 

6

--------------------------------------------------------------------------------


 

of the Exchange Act.  For the purpose of this paragraph 5B, the term “qualified
institutional buyer” shall have the meaning specified in Rule 144A under the
Securities Act.

 

5C.          Inspection of Property.  The Company shall permit the
representatives of each Significant Holder that is an Institutional Investor:

 

(a)           No Default — if no Default or Event of Default then exists, at the
expense of such Significant Holder and upon reasonable prior notice to the
Company, to visit the principal executive office of the Company, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and (with the consent of the Company, which consent will not
be unreasonably withheld) its independent public accountants, and (with the
consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
and

 

(b)           Default — if a Default or Event of Default then exists, at the
expense of the Company to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.

 

5D.          Corporate Existence, Etc.  Each Obligor will at all times preserve
and keep in full force and effect its corporate existence.  Subject to
paragraphs 6G and 6M, the Company will at all times preserve and keep in full
force and effect the corporate existence of each of its Subsidiaries and all
rights and franchises of the Company and its Subsidiaries unless, in the good
faith judgment of the Company, the termination of or failure to preserve and
keep in full force and effect such corporate existence, right or franchise would
not, individually or in the aggregate, have a Material Adverse Effect.

 

5E.          Payment of Taxes and Claims.  The Company will and will cause each
of its Subsidiaries to file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Subsidiary, provided that neither the Company nor any Subsidiary need pay any
such tax or assessment or claims if (i) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (ii) the nonpayment of all such taxes and
assessments in the aggregate could not reasonably be expected to have a Material
Adverse Effect.

 

7

--------------------------------------------------------------------------------


 

5F.          Line of Business.  The Company will not, and will not permit any of
its Subsidiaries to, engage in any business if, as a result, the general nature
of the business in which the Company and its Subsidiaries, taken as a whole,
would then be engaged would be substantially changed from the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement.

 

5G.          Maintenance of Most Favored Lender Status.  The Obligors hereby
covenant that if the Obligors shall enter into any credit facility or loan
agreement or any amendment thereof (including, without limitation, any amendment
to the SunTrust Agreement, the SouthTrust Agreement, or the Existing Note
Purchase Agreement) pursuant to which the credit commitments available to the
Obligors, individually or in the aggregate to one or more of the Obligors under
such credit facility or loan agreement, and/or outstanding principal
indebtedness incurred equals or exceeds $25,000,000 and which provides for the
benefit of the lenders thereunder any covenants which are more favorable to such
lenders than the covenants provided for in paragraphs 5 or 6 hereof for the
benefit of the holders of the Notes then, and in each and any such event, the
covenants in this Agreement shall be and shall be deemed to be, notwithstanding
paragraph 11C and without any further action on the part of the Obligors or any
other Person being necessary or required, amended to afford the holders of the
Notes the same benefits and rights as such amendments, or other agreements,
provide the lenders thereof. The Obligors will promptly deliver to each holder
of Notes a copy of each such agreement or amendment, or any waiver or
modification thereof.  Notwithstanding the foregoing, the Obligors agree to
enter into such documentation as the Required Holders may reasonably request to
evidence the amendments provided for in this paragraph 5G.

 

5H.          Covenant Relating to Domestic Subsidiaries.  The Company shall not
permit any Domestic Subsidiary to enter into any Guarantee of the obligations
under the SunTrust Agreement, the SunTrust Loan Facility Agreement or the
SouthTrust Agreement unless at the time of entering into such Guarantee, such
Domestic Subsidiary (an “Additional Obligor”) contemporaneously therewith
executes and delivers, to each of the holders of the Notes (i) a duly authorized
Joinder Agreement substantially in the form of Exhibit D hereto pursuant to
which such Additional Obligor shall jointly and severally assume all obligations
under this Agreement and the Notes, and (ii) a certificate of such Domestic
Subsidiary’s secretary or another responsible officer certifying attached copies
of such Domestic Subsidiary’s constitutive documents and relevant resolutions,
and an opinion of counsel to such Person regarding the authorization, execution
and delivery of such Joinder Agreement and its enforceability, which opinion
shall be satisfactory in all respects to the Required Holders.  Upon execution
and delivery of any such Joinder Agreement by an Additional Obligor, this
Agreement and the Notes shall be deemed to be amended so that such Additional
Obligor shall be an Obligor hereunder and under the Notes without any further
action on the part of the Additional Obligor, the Obligors, or any other Person
being necessary or required (notwithstanding paragraph 11C).

 

5I.           Compliance with Laws.  The Company will, and will cause each of
its Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their

 

8

--------------------------------------------------------------------------------


 

respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.  Without limitation of the foregoing, the Company will, and will cause
each of its Subsidiaries to, not be a Person described in section 1 of the
Anti-Terrorism Order, and not knowingly engage in any dealings or transactions,
or otherwise knowingly be associated, with any such Person.

 

5J.          Notices of Material Events.  The Company will furnish to each
Significant Holder prompt written notice of the following:

 

(a)           the occurrence of any Default or Event of Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against the Company or any
Subsidiary which, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

 

(c)           the occurrence of any event or any other development by which the
Company or any of its Subsidiaries (i) fails to comply in any material respect
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) becomes
subject to any Environmental Liability in excess of $500,000, (iii) receives
notice of any claim with respect to any Environmental Liability in excess of
$500,000, or (iv) becomes aware of any basis for any Environmental Liability in
excess of $500,000 and in each of the preceding clauses, which individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect, provided that, the Company shall not be required to deliver such
information set forth in this clause (c) so long as the Company is not required
to provide such information to any other lenders, whether pursuant to the
SunTrust Agreement or otherwise;

 

(d)           the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$1,000,000; and

 

(e)           any other development known to the Company that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Paragraph 5J shall be accompanied by a written
statement of a Responsible Officer setting forth in reasonable details a
description of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

5K.          Payment of Obligations.  The Company will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is

 

9

--------------------------------------------------------------------------------


 

being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

5L.          Books and Records.  The Company will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of the Company in conformity with GAAP.

 

5M.         Maintenance of Properties; Insurance.  The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so, either individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect and (b) maintain with financially sound and reputable insurance
companies, insurance (including self-insurance in amounts not exceeding the
customary amounts maintained by similarly situated companies and for which
adequate reserves are maintained) with respect to its properties and business,
and the properties and business of its Subsidiaries, against loss or damage of
the kinds customarily insured against by companies in the same or similar
businesses operating in the same or similar locations.  In addition, and not in
limitation of the foregoing, the Company shall maintain and keep in force
insurance coverage on its inventory, as is consistent with best industry
practices.

 

5N.          Covenant Relating to Foreign Subsidiaries.

 

The Company shall not acquire or form any additional Foreign Subsidiaries;
provided, however, that the Company may acquire or form additional Subsidiaries
incorporated under the laws of Canada so long as the Company, within ten
(10) business days after any such Foreign Subsidiary is acquired or formed
(i) notifies each Significant Holder thereof (ii) delivers stock certificates
and related pledge agreements, in form satisfactory to a collateral agent
acceptable to the Required Holders, evidencing the pledge of 66% (or such
greater percentage which would not result in material adverse tax consequences)
of the issued and outstanding capital stock entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
capital stock not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) of each such Subsidiary directly owned by the Company or
any Domestic Subsidiary to secure the obligations under this Agreement and the
Notes, (iii) causes such Subsidiary to deliver simultaneously therewith similar
documents applicable to such Foreign Subsidiary described in Paragraph 3 hereof
as reasonably requested by the Required Holders, and (iv) the holders of the
Notes enter into an intercreditor agreement, in form and substance satisfactory
to the Required Holders, with all other creditors of the Company having a
similar covenant with the Company.  Notwithstanding the foregoing, the Company
shall not be required to comply with the provisions of this paragraph 5N so long
as the Company is not required to comply with similar provisions with regard to
Foreign Subsidiaries pursuant to any credit facility or loan agreement to which
the Company or any of its Subsidiaries is a party, including, without
limitation, the provisions of section 5.10(b) of the SunTrust Agreement.

 

10

--------------------------------------------------------------------------------


 

6.             NEGATIVE COVENANTS.

 

So long as any Note or amount owing under this Agreement shall remain unpaid,
each Obligor covenants as follows that:

 

6A.          Fixed Charges Coverage Ratio.

 

The Company will not permit the Consolidated Fixed Charge Coverage Ratio to be
less than 2.00 to 1.00.

 

6B.          Total Debt to EBITDA Ratio.

 

The Company will not, at any time, permit the Total Debt to EBITDA Ratio to be
greater than 3.00 to 1.00.

 

6C.          Total Adjusted Debt to Total Adjusted Capitalization Ratio.

 

The Company will not, at any time, permit the Total Adjusted Debt to Total
Adjusted Capital Ratio to be greater than 0.60 to 1.00.

 

6D.          Minimum Consolidated Net Worth.

 

The Company will not permit Consolidated Net Worth to be less than the sum of
(i) $338,340,000, plus (ii) 50% of cumulative positive Consolidated Net Income
accrued during each fiscal quarter plus (iii) 100% of the net proceeds from any
public or private offering of common stock of the Company after the Date of
Closing, calculated quarterly on the last day of each fiscal quarter; provided,
that if Consolidated Net Income is negative in any fiscal quarter the amount
added for such fiscal quarter shall be zero and such negative Consolidated Net
Income shall not reduce the amount of Consolidated Net Income added from any
previous fiscal quarter.  Promptly upon the consummation of any offering of
common stock of the Company, the Company shall notify each holder of the Notes
in writing of the amount of the net proceeds thereof.

 

6E.          Indebtedness.

 

The Company will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Indebtedness, except:

 

(A)           INDEBTEDNESS CREATED PURSUANT TO THIS AGREEMENT AND THE NOTES;

 

(B)           INDEBTEDNESS OF ANY SUBSIDIARY OWING TO ANY OBLIGOR OR ANY WHOLLY
OWNED SUBSIDIARY OF ANY OBLIGOR;

 

(C)           INDEBTEDNESS OF THE COMPANY OR ANY SUBSIDIARY INCURRED AFTER THE
DATE OF CLOSING TO FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY
FIXED OR CAPITAL ASSETS, INCLUDING CAPITALIZED LEASE OBLIGATIONS AND ANY
INDEBTEDNESS

 

11

--------------------------------------------------------------------------------


 

ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A
LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF; PROVIDED, THAT SUCH
INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR
THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENTS OR EXTENSIONS, RENEWALS, AND
REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF (IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH EXTENSION,
RENEWAL OR REPLACEMENT) OR SHORTEN THE MATURITY OR THE WEIGHTED AVERAGE LIFE
THEREOF; PROVIDED FURTHER, THAT THE AGGREGATE PRINCIPAL AMOUNT OF SUCH
INDEBTEDNESS DOES NOT EXCEED $20,000,000 AT ANY TIME OUTSTANDING;

 

(D)           GUARANTEES BY THE COMPANY OF INDEBTEDNESS OF ANY OTHER OBLIGOR AND
GUARANTEES BY ANY OBLIGOR OF INDEBTEDNESS OF THE COMPANY;

 

(E)           INDEBTEDNESS OR CONTINGENT LIABILITY UNDER THE SYNTHETIC LEASE
DOCUMENTS, PROVIDED THAT THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL SUCH
INDEBTEDNESS DOES NOT EXCEED $25,000,000 AT ANY ONE TIME;

 

(F)            GUARANTEES BY THE COMPANY OF INDEBTEDNESS OF CERTAIN FRANCHISE
OPERATORS OF THE COMPANY, PROVIDED SUCH GUARANTEES ARE GIVEN BY THE COMPANY IN
CONNECTION WITH (1) LOANS MADE PURSUANT TO THE TERMS OF THE SUNTRUST LOAN
FACILITY AGREEMENT, (2) LOANS MADE PURSUANT TO THE SOUTHTRUST AGREEMENT IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $250,000, (3) LOANS MADE BY SUNTRUST TO
FINANCE THE PURCHASE OF EQUITY INTERESTS IN CERTAIN FRANCHISES OF THE COMPANY IN
AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $10,000,000, (4) LOANS MADE PURSUANT
TO TERMS OF THE LOAN AGREEMENT RELATING TO THE ROSEY RENTALS GUARANTEE IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED TWENTY FIVE MILLION DOLLARS
($25,000,000), AND (5) LOANS MADE PURSUANT TO THE TERMS OF THE RBC AGREEMENT IN
AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED FIFTEEN MILLION CANADIAN DOLLARS
(CDN. $15,000,000);

 

(G)           ENDORSED NEGOTIABLE INSTRUMENTS FOR COLLECTION IN THE ORDINARY
COURSE OF BUSINESS;

 

(H)           GUARANTEES BY THE COMPANY OF INDEBTEDNESS OF FOREIGN SUBSIDIARIES,
PROVIDED THAT THE SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF SUCH GUARANTEES,
TOGETHER WITH THE PRINCIPAL AMOUNT OF ANY LOANS FROM THE COMPANY TO FOREIGN
SUBSIDIARIES PERMITTED PURSUANT TO PARAGRAPH 6I(F) HEREOF DOES NOT EXCEED
$10,000,000 IN THE AGGREGATE AT ANY TIME;

 

(I)            INDEBTEDNESS EXISTING ON THE DATE OF CLOSING AND SET FORTH ON
SCHEDULE 6E AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS
THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF (IMMEDIATELY PRIOR
TO GIVING EFFECT TO SUCH EXTENSION, RENEWAL OR REPLACEMENT) OR SHORTEN THE
MATURITY OR THE WEIGHTED AVERAGE LIFE THEREOF;

 

(J)            INDEBTEDNESS UNDER THE SUNTRUST AGREEMENT;

 

12

--------------------------------------------------------------------------------


 

(K)           INDEBTEDNESS UNDER THE EXISTING NOTE PURCHASE AGREEMENT;

 

(L)            INDEBTEDNESS IN RESPECT OF PRIVATE PLACEMENT DEBT (OTHER THAN
PRIVATE PLACEMENT DEBT INCURRED IN RESPECT OF THE EXISTING NOTE PURCHASE
AGREEMENT AND THIS AGREEMENT) IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$100,000,000; AND

 

(M)          OTHER UNSECURED INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT
TO EXCEED $30,000,000 AT ANY TIME OUTSTANDING, PROVIDED THAT NO DEFAULT OR EVENT
OF DEFAULT SHALL EXIST AS A RESULT OF THE INCURRENCE, ASSUMPTION OR MAINTENANCE
OF SUCH INDEBTEDNESS.

 

6F.          Liens.

 

The Company will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien on any of its assets or property now
owned or hereafter acquired, except:

 


(A)           LIENS ON ANY PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY
EXISTING ON THE DATE OF CLOSING SET FORTH ON SCHEDULE 6F; PROVIDED, THAT SUCH
LIEN SHALL NOT APPLY TO ANY PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY
NOT ENCUMBERED THEREBY, ON THE DATE HEREOF;


 


(B)           LIENS FOR TAXES, ASSESSMENTS, GOVERNMENTAL CHARGES OR LEVIES,
STATUTORY LIENS OF LANDLORDS AND LIENS OF CARRIERS, WAREHOUSEMEN, MECHANICS AND
MATERIALMEN AND OTHER SIMILAR LIENS, IN EACH CASE, INCURRED IN THE ORDINARY
COURSE OF BUSINESS FOR SUMS NOT YET DUE OR THE PAYMENT OF WHICH IS NOT AT THE
TIME REQUIRED BY PARAGRAPH 5E;


 


(C)           LIENS (OTHER THAN ANY LIEN IMPOSED BY ERISA) INCURRED OR DEPOSITS
MADE IN THE ORDINARY COURSE OF BUSINESS (I) IN CONNECTION WITH WORKERS’
COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER TYPES OF SOCIAL SECURITY OR
RETIREMENT BENEFITS, OR (II) TO SECURE (OR TO OBTAIN LETTERS OF CREDIT THAT
SECURE) THE PERFORMANCE OF TENDERS, STATUTORY OBLIGATIONS, SURETY BONDS, APPEAL
BONDS, BIDS, LEASES (OTHER THAN LEASES PROVIDING FOR CAPITALIZED LEASE
OBLIGATIONS), PERFORMANCE BONDS, PURCHASE, CONSTRUCTION OR SALES CONTRACTS OR
OTHER SIMILAR OBLIGATIONS, IN EACH CASE NOT INCURRED OR MADE IN CONNECTION WITH
THE BORROWING OF MONEY, THE OBTAINING OF ADVANCES OR CREDIT OR THE PAYMENT OF A
DEFERRED PURCHASE PRICE, AND WHICH DO NOT, IN THE AGGREGATE, MATERIALLY DETRACT
FROM THE VALUE OF THE COMPANY’S PROPERTY OR ASSETS OR IMPAIR THE USE THEREOF OR
OPERATION OF ITS BUSINESS;


 


(D)           LIENS ON PROPERTY OR ASSETS OF THE COMPANY OR ANY SUBSIDIARY
SECURING OBLIGATIONS OF SUCH OBLIGOR OR SUBSIDIARY TO THE COMPANY OR A WHOLLY
OWNED SUBSIDIARY OF THE COMPANY;


 


(E)           LIENS ON INSURANCE POLICIES OWNED BY THE COMPANY ON THE LIVES OF
ITS OFFICERS SECURING POLICY LOANS OBTAINED FROM THE INSURERS UNDER SUCH
POLICIES, PROVIDED

 

13

--------------------------------------------------------------------------------


 


THAT (I) THE AGGREGATE AMOUNT BORROWED ON EACH POLICY SHALL NOT EXCEED THE LOAN
VALUE THEREOF, AND (II) THE COMPANY SHALL NOT INCUR ANY LIABILITY TO REPAY ANY
SUCH LOANS;


 


(F)            SUBJECT TO COMPLIANCE WITH PARAGRAPH 6E(E), LIENS GRANTED UNDER
THE SYNTHETIC LEASE DOCUMENTS IN THE REAL OR PERSONAL PROPERTY FINANCED
THEREUNDER, AND IN CERTAIN RELATED RIGHTS OF THE COMPANY TO SECURE THE COMPANY’S
INDEBTEDNESS AND LIABILITIES UNDER THE SYNTHETIC LEASE DOCUMENTS;


 


(G)           LIENS IN RESPECT OF PURCHASE MONEY OBLIGATIONS IN ANY FIXED OR
CAPITAL ASSETS TO SECURE THE PURCHASE PRICE OR THE COST OF CONSTRUCTION OR
IMPROVEMENT OF SUCH FIXED OR CAPITAL ASSETS OR TO SECURE INDEBTEDNESS INCURRED
SOLELY FOR THE PURPOSE OF FINANCING THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT
OF SUCH FIXED OR CAPITAL ASSETS (INCLUDING LIENS SECURING ANY CAPITALIZED LEASE
OBLIGATIONS); PROVIDED, THAT (I) SUCH LIEN SECURES INDEBTEDNESS PERMITTED BY
PARAGRAPH 6E(C), (II) SUCH LIEN ATTACHES TO SUCH ASSET CONCURRENTLY OR WITHIN 90
DAYS AFTER THE ACQUISITION, IMPROVEMENT OR COMPLETION OF THE CONSTRUCTION
THEREOF; (III) SUCH LIEN DOES NOT EXTEND TO ANY OTHER ASSET; AND (IV) THE
INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE COST OF ACQUIRING, CONSTRUCTING
OR IMPROVING SUCH FIXED OR CAPITAL ASSETS TOGETHER WITH ALL INTEREST, FEES AND
COSTS INCURRED IN CONNECTION THEREWITH;


 


(H)           LIENS (I) EXISTING ON ANY ASSET OF ANY PERSON AT THE TIME SUCH
PERSON BECOMES A SUBSIDIARY OF THE COMPANY, (II) EXISTING ON ANY ASSET OF ANY
PERSON AT THE TIME SUCH PERSON IS MERGED WITH OR INTO THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY OR (III) EXISTING ON ANY ASSET PRIOR TO THE
ACQUISITION THEREOF BY THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY; PROVIDED,
THAT ANY SUCH LIEN WAS NOT CREATED IN CONTEMPLATION OF ANY OF THE FOREGOING AND
ANY SUCH LIEN SECURES ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE DATE THAT
SUCH PERSON BECOMES A SUBSIDIARY OR THE DATE OF SUCH MERGER OR THE DATE OF SUCH
ACQUISITION;


 


(I)            LIENS ON SHARES OF STOCK OF ANY FOREIGN SUBSIDIARY, ONLY TO THE
EXTENT THAT THE NOTES AND THE OBLIGATIONS RELATING THERETO ARE SECURED PARI
PASSU WITH ANY OTHER INDEBTEDNESS OR OBLIGATIONS SECURED THEREBY;


 


(J)            JUDGMENT LIENS NOT GIVING RISE TO AN EVENT OF DEFAULT OR LIENS
CREATED BY OR EXISTING FROM ANY LITIGATION OR LEGAL PROCEEDINGS THAT ARE
CURRENTLY BEING CONTESTED IN GOOD FAITH FOR WHICH ADEQUATE RESERVES HAVE BEEN
ESTABLISHED; AND


 


(K)           EASEMENTS, ZONING RESTRICTIONS, RIGHTS-OF-WAY AND SIMILAR
ENCUMBRANCES ON REAL PROPERTY IMPOSED BY LAW OR ARISING IN THE ORDINARY COURSE
OF BUSINESS THAT DO NOT SECURE ANY MONETARY OBLIGATIONS AND DO NOT MATERIALLY
DETRACT FROM THE VALUE OF THE AFFECTED PROPERTY OR MATERIALLY INTERFERE WITH THE
ORDINARY CONDUCT OF BUSINESS OF ANY OBLIGOR OR ANY SUBSIDIARY.

 

14

--------------------------------------------------------------------------------


 

6G.          Sale of Assets.

 

The Company will not, and will not permit any of its Subsidiaries to, convey,
sell, lease, assign, transfer or otherwise dispose of, any of its assets,
business or property, whether now owned or hereafter acquired, or, in the case
of any Subsidiary, issue or sell any shares of such Subsidiary’s common stock to
any Person other than an Obligor (or to qualify directors if required by
applicable law), except (a) the sale or other disposition for fair market value
of obsolete or worn out property or other property not necessary for operations,
disposed of in the ordinary course of business; (b) the sale, lease or other
disposition of inventory and Permitted Investments in the ordinary course of
business, (c) sales and dispositions permitted under paragraph 6M and sale and
leaseback transactions permitted under paragraph 6O and (d) other sales of
assets not to exceed $10,000,000 in book value in the aggregate for all such
sales.

 

6H.          Restricted Payments.

 

The Company will not, and will not permit its Subsidiaries to, declare or make,
or agree to pay or make, directly or indirectly, any dividend on any class of
its stock, or make any payment on account of, or set apart assets for a sinking
or other analogous fund for, the purchase, redemption, retirement, defeasance or
other acquisition of, any shares of common stock or Indebtedness subordinated to
the obligations of the Obligors under the Notes or any options, warrants, or
other rights to purchase such common stock or such subordinated Indebtedness,
whether now or hereafter outstanding (each, a “Restricted Payment”), except for
(i) dividends payable by the Company solely in shares of any class of its common
stock, (ii) Restricted Payments made by any Subsidiary to any Obligor, and
(iii) so long as no Default or Event of Default has occurred and is continuing,
or results from such dividend, at the time such dividend is paid or redemption
or stock repurchase is made, dividends, distributions, redemptions and stock
repurchases paid in cash which do not exceed fifty percent (50%) of Consolidated
Net Income (if greater than $0) for the immediately preceding fiscal year of the
Company; provided, that if the aggregate amount of all such dividends and
distributions paid in cash in such fiscal year are less than the amount
permitted by clause (iii) above, the excess permitted amount for such year may
be carried forward once to the next succeeding fiscal year of the Company.

 

6I.           Restricted Investments.

 

The Company will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Wholly Owned Subsidiary prior to such merger), any common stock, evidence of
Indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or make or permit to exist any investment or any other interest in,
any other Person (all of the foregoing being collectively called “Investments”),
or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person that constitute a business unit, or
create or form any Subsidiary, except:

 


(A)           PERMITTED INVESTMENTS;


 


(B)           PERMITTED ACQUISITIONS;


 


(C)           INVESTMENTS MADE BY ANY OBLIGOR IN ANY OTHER OBLIGOR;

 

15

--------------------------------------------------------------------------------


 


(D)           LOANS IN THE ORDINARY COURSE OF BUSINESS TO OFFICERS, STOCKHOLDERS
AND DIRECTORS PROVIDED THAT THE AGGREGATE AMOUNT OF ALL SUCH LOANS DOES NOT
EXCEED $1,000,000 AT ANY TIME;


 


(E)           (I) LOANS TO FRANCHISE OPERATORS AND OWNERS OF FRANCHISES ACQUIRED
OR FUNDED PURSUANT TO THE SUNTRUST LOAN FACILITY AGREEMENT, THE LOAN AGREEMENT
RELATING TO THE ROSEY RENTALS GUARANTEE, THE RBC AGREEMENT AND THE SOUTHTRUST
AGREEMENT AND (II) OTHER ADEQUATELY SECURED AND PROPERLY MONITORED LOANS TO
FRANCHISE OPERATORS AND OWNERS OF FRANCHISES IN AN AGGREGATE PRINCIPAL AMOUNT
OUTSTANDING, TOGETHER WITH LOANS OUTSTANDING UNDER CLAUSE (I) OF THIS PARAGRAPH
6I(E), NOT TO EXCEED THE AGGREGATE FACILITY AMOUNTS AVAILABLE FOR BORROWING BY
FRANCHISE OPERATORS THAT THE COMPANY IS PERMITTED TO GUARANTEE PURSUANT TO
PARAGRAPH 6E(F);


 


(F)            LOANS BY THE COMPANY TO FOREIGN SUBSIDIARIES, PROVIDED THAT THE
AMOUNT OF SUCH LOANS TOGETHER WITH THE AGGREGATE PRINCIPAL AMOUNT OF GUARANTEES
PERMITTED PURSUANT TO PARAGRAPH 6E(H) HEREOF DOES NOT EXCEED $10,000,000 IN THE
AGGREGATE AT ANY TIME;


 


(G)           INVESTMENTS (OTHER THAN PERMITTED INVESTMENTS) EXISTING ON THE
DATE HEREOF AND SET FORTH ON SCHEDULE 6I (INCLUDING INVESTMENTS IN
SUBSIDIARIES); AND


 


(H)           OTHER INVESTMENTS NOT TO EXCEED $10,000,000 IN THE AGGREGATE AT
ANY TIME.


 

6J.          Restrictive Agreements.  The Company will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Company or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its common stock, to make or repay loans or advances to the
Company or any other Subsidiary, to Guarantee Indebtedness of the Company or any
other Subsidiary or to transfer any of its property or assets to the Company or
any Subsidiary of the Company; provided, that (i) the foregoing shall not apply
to restrictions or conditions imposed by law or by this Agreement, the SunTrust
Agreement, the SunTrust Loan Facility Agreement, the Synthetic Lease Documents,
the Industrial Revenue Bonds, the RBC Agreement or the Existing Note Purchase
Agreement, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is sold and such sale is permitted hereunder, (iii) clause
(a) shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness, and (iv) clause (a) shall not apply to customary provisions in
leases restricting the assignment thereof.

 

6K.          Amendments to Material Documents.  The Company will not, and will
not permit any Subsidiary to, amend, modify or waive any of its rights in a
manner that would have a Material Adverse Effect under their respective
certificates of incorporation, bylaws or other organizational documents.

 

16

--------------------------------------------------------------------------------


 

6L.          Accounting Changes.

 

The Company will not, and will not permit any Subsidiary to, (a) make any
significant change in accounting treatment or reporting practices other than
those permitted by GAAP (each a “Permitted Change”), provided that Permitted
Changes shall only be permitted to the extent that (i) if such Permitted Change
had not occurred, no Event of Default would have existed as at the last day of
the next succeeding fiscal quarter of the Company, and (ii) if such Permitted
Change had already occurred, no Event of Default would have existed as at the
last day of the immediately preceding fiscal quarter of the Company, or, or
(b) change the fiscal year of the Company or of any Subsidiary, except to change
the fiscal year of a Subsidiary to conform its fiscal year to that of the
Company.

 

6M.         Fundamental Changes.

 

(a)           The Company will not, and will not permit any Subsidiary to, merge
into or consolidate into any other Person, or permit any other Person to merge
into or consolidate with it, or sell, lease, transfer or otherwise dispose of
(in a single transaction or a series of transactions) all or substantially all
of its assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided, that if at
the time thereof and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing (i) the Company or any
Subsidiary may merge with a Person if the Company (or such Subsidiary if the
Company is not a party to such merger) is the surviving Person, (ii) any
Subsidiary may merge into another Subsidiary or the Company; provided, however,
that if the Company is a party to such merger, the Company shall be the
surviving Person, provided, further, that if any Subsidiary to such merger is an
Obligor, the Obligor shall be the surviving Person, (iii) any Subsidiary may
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to the Company or to an Obligor, (iv) ARPR, AIC or any Additional Obligor
may liquidate or dissolve into the Company if such liquidation or dissolution
does not have a Material Adverse Effect, (v) any other Subsidiary may liquidate
or dissolve if the Company determines in good faith that such liquidation or
dissolution does not have a Material Adverse Effect and such Subsidiary
liquidates or dissolves into another Obligor or the Company; provided, that any
such merger involving a Person that is not a wholly-owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by paragraph
6I.

 


(B)           THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO,
ENGAGE IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE CONDUCTED BY THE
COMPANY AND ITS SUBSIDIARIES ON THE DATE HEREOF AND BUSINESSES REASONABLY
RELATED THERETO.


 

6N.          Transactions with Affiliates.  The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an

 

17

--------------------------------------------------------------------------------


 

arm’s-length basis from unrelated third parties, (b) transactions between or
among the Company and its wholly-owned Subsidiaries not involving any other
Affiliates, (c) any Restricted Payment permitted by paragraph 6H and
(d) transactions permitted under paragraph 6I(d).

 

6O.         Sale and Leaseback Transactions.  The Company will not, and will not
permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred; provided, however, the Company may engage in such sale and
leaseback transactions so long as the aggregate fair market value of all assets
sold and leased back does not exceed $100,000,000 during the term of this
Agreement.

 

7.             EVENTS OF DEFAULT.

 

7A.          Acceleration.  If any of the following events shall occur and be
continuing for any reason whatsoever (and whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
otherwise):

 

(i)            the Obligors default in the payment of any principal of or
Yield-Maintenance Amount payable with respect to any Note or any fee that may be
due in connection with any of the matters specified in paragraph 11B(ii)(C) when
the same shall become due, either by the terms thereof or otherwise as herein
provided; or

 

(ii)           the Obligors default in the payment of any interest on any Note
for more than 3 Business Days after the date due; or

 

(iii)          (A) any Obligor or any Subsidiary defaults (whether as primary
obligor or as guarantor or other surety) in any payment of principal of or
interest on the SunTrust Agreement, the SunTrust Loan Facility Agreement and the
Existing Note Purchase Agreement beyond any period of grace provided with
respect thereto, or the Obligors or any Subsidiary fail to perform or observe
any other agreement, term or condition contained in such agreements (or if any
other event thereunder or under any such agreement shall occur and be
continuing) and the effect of such failure or other event is to cause, or to
permit the holder or holders of such obligation (or a trustee on behalf of such
holder or holders) to cause, such obligation to become due prior to any stated
maturity, or any such obligation shall be declared to be due and payable; or
required to be prepaid or redeemed (other than a regularly scheduled required
prepayment or redemption), purchased or defeased, or any offer to prepay,
redeem, purchase, repurchase or defease such obligation shall be required to be
made, in each case prior to the stated maturity thereof; or (B) any Obligor or
any Subsidiary defaults (whether as primary obligor or as guarantor or other
surety) in any payment of principal of or interest on Indebtedness (or any
Capitalized Lease Obligation, any obligation under a conditional sale or other
title retention agreement, any obligation issued or assumed as full or partial
payment for property whether or not secured by a purchase money mortgage or any
obligation under notes payable or drafts accepted representing extensions of
credit (other than, in each case

 

18

--------------------------------------------------------------------------------


 

in this Paragraph 7A(iii)(B), (x) the SunTrust Agreement, the SunTrust Loan
Facility Agreement and the Existing Note Purchase Agreement, which are addressed
in Paragraph 7A(iii)(A), and (y) any Indebtedness, Capitalized Lease Obligations
or other obligation in an aggregate principal amount that does not exceed
$1,000,000) beyond any period of grace provided with respect thereto, or the
Obligors or any Subsidiary fail to perform or observe any other agreement, term
or condition contained in any agreement under which any such obligation is
created (or if any other event thereunder or under any such agreement shall
occur and be continuing) and the effect of such failure or other event is to
cause, or to permit the holder or holders of such obligation (or a trustee on
behalf of such holder or holders) to cause, such obligation to become due prior
to any stated maturity, or any such obligation shall be declared to be due and
payable; or required to be prepaid or redeemed (other than a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase, repurchase or defease such obligation shall be
required to be made, in each case prior to the stated maturity thereof; or

 

(iv)          any representation or warranty made by or on behalf of any Obligor
or by any officer of any Obligor herein or in any other writing furnished in
connection with or pursuant to this Agreement or the transactions contemplated
hereby shall be false in any material respect on the date as of which made; or

 

(v)           the Company fails to perform or observe any agreement contained in
paragraph 6 or paragraphs 5A or 5J(a); or

 

(vi)          the Company fails to perform or observe any other agreement, term
or condition contained herein and such failure shall not be remedied within 30
days after the earlier of (A) any Responsible Officer obtaining actual knowledge
thereof or (B) notice thereof being given to the Obligors by any Purchaser; or

 

(vii)         the Company or any Subsidiary makes an assignment for the benefit
of creditors or is generally not paying its debts as such debts become due; or

 

(viii)        any decree or order for relief in respect of the Company or any
Subsidiary is entered under any bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law, whether now or hereafter in effect (herein called the “Bankruptcy
Law”), of any jurisdiction; or

 

(ix)           the Company or any Subsidiary petitions or applies to any
tribunal for, or consents to, the appointment of, or taking possession by, a
trustee, receiver, custodian, liquidator or similar official of the Company or
any Subsidiary, or of any substantial part of the assets of the Company or any
Subsidiary, or commences a voluntary case under the Bankruptcy Law of the United
States or any proceedings relating to the Company or any Subsidiary under the
Bankruptcy Law of any other jurisdiction; or

 

19

--------------------------------------------------------------------------------


 

(x)            any such petition or application is filed, or any such
proceedings are commenced, against the Company or any Subsidiary and the Company
or such Subsidiary by any act indicates its approval thereof, consent thereto or
acquiescence therein, or an order, judgment or decree is entered appointing any
such trustee, receiver, custodian, liquidator or similar official, or approving
the petition in any such proceedings, and such order, judgment or decree remains
unstayed and in effect for more than 60 days; or

 

(xi)           any order, judgment or decree is entered in any proceedings
against the Company decreeing the dissolution of the Company and such order,
judgment or decree remains unstayed and in effect for more than 60 days; or

 

(xii)          any order, judgment or decree is entered in any proceedings
against the Company or any Subsidiary decreeing a split-up of the Company or
such Subsidiary which requires the divestiture of assets representing a
substantial part, or the divestiture of the stock of a Subsidiary whose assets
represent a substantial part, of the consolidated assets of the Company and its
Subsidiaries (determined in accordance with GAAP) or which requires the
divestiture of assets, or stock of a Subsidiary, which shall have contributed a
substantial part of the consolidated net income of the Company and its
Subsidiaries (determined in accordance with GAAP) for any of the three fiscal
years then most recently ended, and such order, judgment or decree remains
unstayed and in effect for more than 60 days ( as used in this clause (xii),
“substantial” shall mean in excess of 20% of consolidated assets or consolidated
net income, as the case may be); or

 

(xiii)         any judgment in an amount in excess of $1,000,000, or any two or
more judgments in an aggregate amount in excess of $5,000,000, is or are
rendered against the Company or any Subsidiary and either (a) enforcement
proceedings have been commenced by any creditor upon any such judgment or
judgments or (b) within 30 days after entry thereof, any such judgment or
judgements is or are not discharged or execution thereof stayed pending appeal,
or within 30 days after the expiration of any such stay, any such judgment or
judgments is or are not discharged; or

 

(xiv)        (A) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (B) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of such proceedings,
(C) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $1,000,000, (D) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (E) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (F) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that

 

20

--------------------------------------------------------------------------------


 

provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (A) through (F) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or

 

(xv)         a Change in Control shall occur or exist.

 

then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, the holder of any Note (other than the Obligors or any of
their Subsidiaries or Affiliates) may at its option during the continuance of
such Event of Default, by notice in writing to the Obligors, declare such Note
to be, and such Note shall thereupon be and become, immediately due and payable
at par, together with interest accrued thereon, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Obligors, (b) if such event is an Event of Default specified in clause (viii),
(ix) or (x) of this paragraph 7A with respect to any Obligor, all of the Notes
at the time outstanding shall automatically become immediately due and payable,
together with interest accrued thereon and the Yield-Maintenance Amount, if any,
with respect to each Note, without presentment, demand, protest or notice of any
kind, all of which are hereby waived by the Obligors, and (c) with respect to
any event constituting an Event of Default (including an event described in
clause (a), above), the Required Holder(s) may at its or their option, by notice
in writing to the Obligors, declare all of the Notes to be, and all of the Notes
shall thereupon be and become, immediately due and payable together with
interest accrued thereon and together with the Yield-Maintenance Amount, if any,
with respect to each Note, without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Obligors.

 

The Obligors acknowledge, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Obligors (except as herein specifically provided for) and that the
provision for payment of the Yield-Maintenance Amount by the Obligors in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

 

7B.          Rescission of Acceleration.  At any time after any or all of the
Notes shall have been declared immediately due and payable pursuant to paragraph
7A, the Required Holder(s) may, by notice in writing to the Obligors, rescind
and annul such declaration and its consequences if (i) the Obligors shall have
paid all overdue interest on the Notes, the principal of and Yield-Maintenance
Amount, if any, payable with respect to any Notes which have become due
otherwise than by reason of such declaration, and interest on such overdue
interest and overdue principal and Yield-Maintenance Amount at the rate
specified in the Notes, (ii) the Obligors shall not have paid any amounts which
have become due solely by reason of such declaration, (iii) all Events of
Default and Defaults, other than non-payment of amounts which have become due
solely by reason of such declaration, shall have been cured or waived pursuant
to paragraph 11C, and (iv) no judgment or decree shall have been entered for the
payment of any amounts due pursuant to the Notes or this Agreement.  No such
rescission or annulment shall

 

21

--------------------------------------------------------------------------------


 

extend to or affect any subsequent Event of Default or Default or impair any
right arising therefrom.

 

7C.          Notice of Acceleration or Rescission.  Whenever any Note shall be
declared immediately due and payable pursuant to paragraph 7A or any such
declaration shall be rescinded and annulled pursuant to paragraph 7B, the
Obligors shall forthwith give written notice thereof to the holder of each Note
at the time outstanding.

 

7D.          Other Remedies.  If any Event of Default or Default shall occur and
be continuing, the holder of any Note may proceed to protect and enforce its
rights under this Agreement and such Note by exercising such remedies as are
available to such holder in respect thereof under applicable law, either by suit
in equity or by action at law, or both, whether for specific performance of any
covenant or other agreement contained in this Agreement or in aid of the
exercise of any power granted in this Agreement.  No remedy conferred in this
Agreement upon the holder of any Note is intended to be exclusive of any other
remedy, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy conferred herein or now or hereafter existing at
law or in equity or by statute or otherwise.

 

8.             REPRESENTATIONS, COVENANTS AND WARRANTIES.

 

Each Obligor represents, covenants and warrants as follows:

 

8A.          Organization.  Each Obligor and each of their Subsidiaries is a
corporation duly organized and existing in good standing under the respective
laws of the jurisdictions of incorporation, and are duly qualified as foreign
corporations and are in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each of
the Obligors has the corporate power and authority to own or hold under lease
the properties it purports to own or hold under lease, to transact the business
it transacts and proposes to transact, to execute and deliver this Agreement and
the Notes and to perform the provisions hereof and thereof.

 

8B.          Financial Statements.  The Company has furnished each Purchaser
with the following financial statements, identified by a principal financial
officer of the Company:  (i) a consolidated balance sheet of the Company and its
Subsidiaries as at December 31 in each of the years 2002 to 2004, inclusive, and
consolidated statements of income, cash flows and changes in financial position
of the Company and its Subsidiaries for each such year, all reported on by
Ernst & Young; and (ii) a consolidated balance sheet of the Company and its
Subsidiaries as at March 31 in each of the years 2004 and 2005 and consolidated
statements of income, cash flows and changes in financial position for the
three-month period ended on each such date, prepared by the Company.  Such
financial statements (including any related schedules and/or notes) are true and
correct in all material respects (subject, as to interim statements, to changes
resulting from audits and year-end adjustments), have been prepared in
accordance with GAAP consistently followed throughout the periods involved and
show all liabilities, direct and contingent, of the Company and its Subsidiaries
required to be shown in accordance with such principles.  The balance sheets
fairly present the condition of the Company and its Subsidiaries as

 

22

--------------------------------------------------------------------------------


 

at the dates thereof, and the statements of income, cash flows and changes in
financial position fairly present the results of the operations of the Company
and its Subsidiaries and their cash flows for the periods indicated.  There has
been no change in the business, condition (financial or otherwise) or operations
of the Company and its Subsidiaries taken as a whole that would have a Material
Adverse Effect since December 31, 2004.

 

8C.          Actions Pending.  There is no action, suit, investigation or
proceeding pending or, to the knowledge of the Obligors, threatened against the
Company or any of its Subsidiaries, or any properties or rights of the Company
or any of its Subsidiaries, by or before any court, arbitrator or administrative
or governmental body which the Company believes would result in a Material
Adverse Effect.

 

8D.          Outstanding Indebtedness.  Neither the Company nor any of its
Subsidiaries has outstanding any Indebtedness except as permitted by paragraph
6E.  There exists no default under the provisions of any instrument evidencing
such Indebtedness or of any agreement relating thereto.

 

8E.          Title to Properties.  The Company and each of its Subsidiaries has
good and marketable title to each of their respective real properties (other
than properties which it leases) and good title to all other respective
properties and assets, including the properties and assets reflected in the
balance sheet as at December 31, 2004 referred to in paragraph 8B (other than
properties and assets disposed of in the ordinary course of business), subject
to no Lien of any kind except Liens permitted by paragraph 6F.  All leases
necessary in any material respect for the conduct of their respective businesses
of the Company and its Subsidiaries are valid and subsisting and are in full
force and effect.

 

8F.          Taxes.  The Company and each of its Subsidiaries has filed all
federal, state and other income tax returns which, to the knowledge of the
officers of the Company, are required to be filed, and each has paid all taxes
as shown on such returns and on all assessments received by it to the extent
that such taxes have become due, except such taxes as are being contested in
good faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP.

 

8G.          Conflicting Agreements and Other Matters.  Neither the Company nor
any of its Subsidiaries is a party to any contract or agreement or subject to
any charter or other corporate restriction which materially and adversely
affects its business, property or assets, or financial condition.  Neither the
execution nor delivery of this Agreement or the Notes, nor the offering,
issuance and sale of the Notes, nor fulfillment of nor compliance with the terms
and provisions hereof and of the Notes will conflict with, or result in a breach
of the terms, conditions or provisions of, or constitute a default under, or
result in any violation of, or result in the creation of any Lien upon any of
the properties or assets of the Company or any of its Subsidiaries pursuant to,
the charter or by-laws of the Company or any of its Subsidiaries, any award of
any arbitrator or any agreement (including any agreement with stockholders but
excluding the agreements listed on Schedule 8G), instrument, order, judgment,
decree, statute, law, rule or regulation to which the Company or any of its
Subsidiaries is subject.  Neither the Company nor any of its Subsidiaries is a
party to, or otherwise subject to any provision contained in, any

 

23

--------------------------------------------------------------------------------


 

instrument evidencing Indebtedness of the Company or such Subsidiary, any
agreement relating thereto or any other contract or agreement (including its
charter) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company of the type to be evidenced by the
Notes except as set forth in the agreements listed in Schedule 8G attached
hereto.  The Company has obtained waivers, attached hereto as Exhibit E, with
respect to the agreements set forth in Schedule 8G, therein waiving all
restrictions on the incurrence of Indebtedness of the Company with respect to
each such agreement as the result of the Obligors’ entering into the
transactions contemplated hereby, except where the failure to obtain such waiver
would not result in a Material Adverse Effect.

 

8H.          Offering of Notes.  Neither the Obligors nor any agent acting on
their behalf has, directly or indirectly, offered the Notes or any similar
security of the Obligors for sale to, or solicited any offers to buy the Notes
or any similar security of the Obligors from, or otherwise approached or
negotiated with respect thereto with, any Person other than the Purchaser(s),
and neither the Obligors nor any agent acting on their behalf has taken or will
take any action which would subject the issuance or sale of the Notes to the
provisions of section 5 of the Securities Act or to the provisions of any
securities or Blue Sky law of any applicable jurisdiction.

 

8I.           Use of Proceeds.

 

The Obligors will apply the proceeds of the sale of the Notes as set forth in
Schedule 8I.  No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any Securities under such circumstances as to involve the Obligors in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220).  Margin
stock does not constitute more than 1% of the value of the assets of the Company
and its Subsidiaries and none of the Obligors has any present intention that
margin stock will constitute more than 1% of the value of such assets.  As used
in this paragraph, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

 

8J.          ERISA.  No accumulated funding deficiency (as defined in
section 302 of ERISA and section 412 of the Code), whether or not waived, exists
with respect to any Plan (other than a Multiemployer Plan).  No liability to the
PBGC has been or is expected by the Company or any ERISA Affiliate to be
incurred with respect to any Plan (other than a Multiemployer Plan) by the
Company, any Subsidiary or any ERISA Affiliate which is or would be materially
adverse to the business, condition (financial or otherwise) or operations of the
Company and its Subsidiaries taken as a whole.  Neither the Company, any
Subsidiary nor any ERISA Affiliate has incurred or presently expects to incur
any withdrawal liability under Title IV of ERISA with respect to any
Multiemployer Plan which is or would be materially adverse to the business,
condition (financial or otherwise) or operations of the Company and its
Subsidiaries taken as a whole.  The execution and delivery of this Agreement and
the issuance and sale of the Notes will be exempt from, or will not involve any
transaction which is subject to, the prohibitions of section 406 of ERISA and
will not involve any transaction in connection with which a penalty could be
imposed under section 502(i) of ERISA or a tax could be imposed pursuant to
section 4975 of the Code.  The

 

24

--------------------------------------------------------------------------------


 

representation by the Company in the next preceding sentence is made in reliance
upon and subject to the accuracy of the representation in paragraph 9B.

 

8K.          Governmental Consent.  Neither the nature of the Company or of any
Subsidiary, nor any of their respective businesses or properties, nor any
relationship between the Company or any Subsidiary and any other Person, nor any
circumstance in connection with the offering, issuance, sale or delivery of the
Notes is such as to require any authorization, consent, approval, exemption or
other action by or notice to or filing with any court or administrative or
governmental body (other than routine filings after the Date of Closing with the
Securities and Exchange Commission and/or state blue sky authorities) in
connection with the execution and delivery of this Agreement, the offering,
issuance, sale or delivery of the Notes or fulfillment of or compliance with the
terms and provisions hereof or of the Notes.

 

8L.          Compliance with Laws.  The Company and its Subsidiaries and all of
their respective properties and facilities have complied at all times and in all
respects with all federal, state, local and regional statutes, laws, ordinances
and judicial or administrative orders, judgments, rulings and regulations,
including those relating to protection of the environment except, in any such
case, where failure to comply would not result in a Material Adverse Effect.

 

8M.         Environmental Compliance.  The Company and its Subsidiaries and all
of their respective properties and facilities have complied at all times and in
all respects with all foreign, federal, state, local and regional statutes,
laws, ordinances and judicial or administrative orders, judgments, rulings and
regulations relating to protection of the environment except, in any such case,
where failure to comply would not result in a Material Adverse Effect.

 

8N.          Utility Company Status.  Neither the Company nor any Subsidiary is
a (i) “holding company,” a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” as such terms are defined in the Public Utility Holding Company Act of
1935, as amended or (ii) public utility within the meaning of the Federal Power
Act, as amended.

 

8O.         Investment Company Status.  Neither the Company nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or an
“investment adviser” within the meaning of the Investment Advisers Act of 1940,
as amended.

 

8P.          Rule 144A.  The Notes are not of the same class as securities of
the Obligors, if any, listed on a national securities exchange, registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system.

 

8Q.         Disclosure.  Neither this Agreement nor any other document,
certificate or statement furnished to any Purchaser by or on behalf of the
Obligors in connection herewith contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading.  There is no fact peculiar to the
Company or any of its Subsidiaries which has or in the future may (so far as the
Company can now foresee) have a Material Adverse Effect and which has not been
set forth in this

 

25

--------------------------------------------------------------------------------


 

Agreement or in the other documents, certificates and statements furnished to
each Purchaser by or on behalf of the Obligors prior to the date hereof in
connection with the transactions contemplated hereby.

 

8R.          Foreign Assets Control Regulations, etc.  Neither the sale of the
Notes by the Obligors hereunder nor its use of the proceeds thereof will violate
the Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto.  Whether or not, in each case, the Company or any Subsidiary is subject
to the jurisdiction thereof, the Company and the Subsidiaries are in full
compliance with the provisions of the Anti-Terrorism Order and the USA Patriot
Act.

 

9.             REPRESENTATIONS OF THE PURCHASER.  Each Purchaser represents as
follows:

 

9A.          Nature of Purchase.  Such Purchaser is not acquiring the Notes to
be purchased by it hereunder with a view to or for sale in connection with any
distribution thereof within the meaning of the Securities Act, provided that the
disposition of its property shall at all times be and remain within its control.

 

9B.          Source of Funds.  At least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

 

(i)            the Source is an “insurance company general account” (as the term
is defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or

 

(ii)           the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

(iii)          the Source is either (a) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (b) a bank collective investment
fund, within the

 

26

--------------------------------------------------------------------------------


 

meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

 

(iv)          the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (a) the
identity of such QPAM and (b) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (iv); or

 

(v)           the Source constitutes assets of a “plan(s)” (within the meaning
of Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of Part IV of the INHAM
exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(h) of the INHAM Exemption)
owns a 5% or more interest in the Company and (a) the identity of such INHAM and
(b) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(v); or

 

(vi)          the Source is a governmental plan; or

 

(vii)         the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause
(vii); or

 

(viii)        the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

 

As used in this paragraph 9B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

10.          DEFINITIONS; ACCOUNTING MATTERS.For the purpose of this Agreement,
the terms defined in paragraphs 10A and 10B (or within the text of any other
paragraph) shall have

 

27

--------------------------------------------------------------------------------


 

the respective meanings specified therein and all accounting matters shall be
subject to determination as provided in paragraph 10C.

 

10A.       Yield-Maintenance Terms.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City are required or authorized to be closed.

 

“Called Principal” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4B or has become or is declared
to be immediately due and payable pursuant to paragraph 7A, as the context
requires.

 

“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on the Notes is payable, if interest is
payable other than on a semi-annual basis) equal to the Reinvestment Yield with
respect to such Called Principal.

 

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by (i) the yields reported as of
10:00 a.m. (New York City local time) on the Business Day next preceding the
Settlement Date with respect to such Called Principal for actively traded U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date on the Treasury Yield Monitor
page of Standard & Poor’s MMS – Treasury Market Insight (or, if Standard &
Poor’s shall cease to report such yields in MMS – Treasury Market Insight or
shall cease to be Prudential Capital Group’s customary source of information for
calculating yield-maintenance amounts on privately placed notes, then such
source as is then Prudential Capital Group’s customary source of such
information), or if such yields shall not be reported as of such time or the
yields reported as of such time shall not be ascertainable, (ii) the Treasury
Constant Maturity Series yields reported, for the latest day for which such
yields shall have been so reported as of the Business Day next preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15(519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. 
Such implied yield shall be determined, if necessary, by (a) converting U.S.
Treasury bill quotations to bond equivalent yields in accordance with accepted
financial practice and (b) interpolating linearly between yields reported for
various maturities.  The Reinvestment Yield shall be rounded to that number of
decimal places as appears in the coupon of the applicable Note.

 

“Remaining Average Life” shall mean, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of

 

28

--------------------------------------------------------------------------------


 

years (calculated to the nearest one-twelfth year) which will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.

 

“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4B or has become or is declared to be immediately due and payable pursuant to
paragraph 7A, as the context requires.

 

“Yield-Maintenance Amount” shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal.  The Yield-Maintenance Amount shall in no event be less
than zero.

 

10B.       Other Terms.

 

“Acquisition” shall mean any transaction in which the Company or any of its
Subsidiaries directly or indirectly (i) acquires any ongoing business,
(ii) acquires all or substantially all of the assets of any Person or division
thereof, whether through a purchase of assets, merger or otherwise,
(iii) acquires (in one transaction or as the most recent transaction in a series
of transactions) control of at least a majority of the voting stock of a
corporation, other than the acquisition of voting stock of a Wholly Owned
Subsidiary solely in connection with the organization and capitalization of that
Subsidiary by any Obligor, or (iv) acquires control of more than 50% ownership
interest in any partnership, joint venture or limited liability company.

 

“Additional Obligor” shall have the meaning specified in paragraph 5H hereto.

 

“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by, or under direct or indirect common control with, the Obligors, except a
Subsidiary.  A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such corporation, whether through the ownership
of voting securities, by contract or otherwise.

 

“Agreement, this” shall mean this Note Purchase Agreement, as amended from time
to time.

 

“Anti-Terrorism Order” means Executive Order No. 13,224, 66 Fed. Reg. 49,079
(2001) issued by the President of the U.S. (Executive Order Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism).

 

“AIC” shall have the meaning specified in the introduction hereto.

 

29

--------------------------------------------------------------------------------


 

“ARPR” shall have the meaning specified in the introduction hereto.

 

“Bankruptcy Law” shall have the meaning specified in paragraph 7A(viii).

 

“Capitalized Lease Obligation” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Company to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (b) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
other than the Loudermilk Family of 33 1/3% or more of the total voting power of
shares of stock entitled to vote in the election of directors of the Company; or
(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
current board of directors or (ii) appointed by directors so nominated.

 

“Closing” shall have the meaning specified in paragraph 2 hereof.

 

“Company” shall have the meaning specified in the introduction hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Consolidated EBITDA” shall mean, for the Company and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, (i) Consolidated Interest Expense, (ii) income tax expense,
(iii) depreciation (excluding depreciation of rental merchandise) and
amortization and (iv) all other non-cash charges, determined on a consolidated
basis in accordance with GAAP in each case for such period.

 

“Consolidated EBITDAR” shall mean, for the Company and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated EBITDA and
(b) Consolidated Lease Expense.

 

“Consolidated Fixed Charge Coverage Ratio” shall mean, at any date of
determination, the ratio of (a) Consolidated EBITDAR for the period of four
consecutive fiscal quarters of the

 

30

--------------------------------------------------------------------------------


 

Company ending on, or most recently ended as of, such date, to (b) Consolidated
Fixed Charges for such period.

 

“Consolidated Fixed Charges” shall mean, for the Company and its Subsidiaries
for any period, determined on a consolidated basis in accordance with GAAP, the
sum (without duplication) of (a) Consolidated Interest Expense for such period
and (b) Consolidated Lease Expense for such period.

 

“Consolidated Interest Expense” shall mean shall mean, for the Company and its
Subsidiaries for any period, determined on a consolidated basis in accordance
with GAAP, total cash interest expense, including without limitation the
interest component of any payments in respect of Capitalized Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period).

 

“Consolidated Lease Expense” shall mean, for any period, the aggregate amount of
fixed and contingent rentals payable by the Company and its Subsidiaries with
respect to leases of real and personal property (excluding Capitalized Lease
Obligations) determined on a consolidated basis in accordance with GAAP for such
period.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Company and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, but excluding therefrom (to the extent otherwise
included therein) (i) any extraordinary gains or losses, (ii) any gains
attributable to write-ups of assets and (iii) any equity interest of the Company
and its Subsidiaries in the unremitted earnings of any Person that is not the
Company or a Subsidiary, and (iv) any income (or loss) of any Person accrued
prior to the date it becomes a Subsidiary of any Company or is merged into or
consolidated with the Company or a Subsidiary on the date that such Person’s
assets are acquired by the Company or its Subsidiaries.

 

“Consolidated Net Worth” shall mean, as of any date of determination, the total
shareholders’ equity of the Company and its Subsidiaries on a consolidated
basis, determined in accordance with GAAP.

 

“Consolidated Total Adjusted Capital” shall mean, as of any date of
determination, the sum of (i) Consolidated Total Adjusted Debt as of such date
and (ii) Consolidated Net Worth as of such date.

 

“Consolidated Total Adjusted Debt” shall mean, as of any date of determination,
(i) Consolidated Total Debt, plus (ii) to the extent not included in clause (i),
all operating lease obligations of the Company and its Subsidiaries measured at
the present value of such obligations (discounted annually at a rate of 10%).

 

“Consolidated Total Debt” shall mean, at any time, all then currently
outstanding obligations, liabilities and indebtedness of the Obligors on a
consolidated basis of the types described in the definition of Indebtedness
(other than as described in subsection (x) thereof).

 

31

--------------------------------------------------------------------------------


 

Notwithstanding anything contained herein to the contrary, for purposes of
calculating Consolidated Total Debt as of any date, the obligations, liabilities
and indebtedness of the Company under the SunTrust Loan Facility Agreement shall
be limited to fifty percent (50%) of the aggregate outstanding principal amount
of the Loans (as such term is defined in the SunTrust Loan Facility Agreement)
on such date.

 

“Date of Closing” shall have the meaning specified in paragraph 2 hereof.

 

“Default” shall mean any of the events specified in paragraph 7A, whether or not
any requirement for such event to become an Event of Default has been satisfied.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Company that is
incorporated or organized under the laws of any State of the United States of
America, the District of Columbia or Puerto Rico.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean any corporation which is a member of the same
controlled group of corporations as the Company within the meaning of
section 414(b) of the Code, or any trade or business which is under common
control with the Company within the meaning of section 414(c) of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to

 

32

--------------------------------------------------------------------------------


 

any Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Company or any ERISA Affiliate from the PBGC or a
plan administrator appointed by the PBGC of any notice relating to an intention
to terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Event of Default” shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Existing Note Purchase Agreement” shall mean that certain Note Purchase
Agreement, dated as of August 15, 2002, by and among the Obligors and each of
the Existing Noteholders, as amended by that certain First Amendment and Waiver
Agreement, dated as of May 28, 2004, by and between the Obligors and the
Existing Noteholders, as amended by that certain Second Amendment to Note
Purchase Agreement dated as of July 27, 2005, by and between the Obligors and
the Existing Noteholders.

 

“Existing Noteholders” shall mean each holder of an Existing Note.

 

“Existing Note(s) “ shall mean those certain 6.88% Senior Notes due August 15,
2009, issued pursuant to the Existing Note Purchase Agreement.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” shall have the meaning set forth in paragraph 10C.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “Guarantor”) shall mean any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “Primary Obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the Guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the

 

33

--------------------------------------------------------------------------------


 

purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“including” shall mean, unless the context clearly requires otherwise,
“including without limitation”.

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business; provided
that for purposes of paragraph 7A(iii), trade payables overdue by more than 120
days shall be included in this definition except to the extent that any of such
trade payables are being disputed in good faith and by appropriate measures),
(iv) all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) all
Capitalized Lease Obligations of such Person, (vi) all obligations, contingent
or otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (vii) all Guarantees of such Person of the type of
Indebtedness described in clauses (i) through (v) above, (viii) all Indebtedness
of a third party secured by any Lien on property owned by such Person, whether
or not such Indebtedness has been assumed by such Person, (ix) all obligations
of such Person, contingent or otherwise, to purchase, redeem, retire or
otherwise acquire for value any common stock of such Person, and (x) Off-Balance
Sheet Liabilities.  The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Industrial Revenue Bonds” shall mean the Fort Bend Industrial Development
Corporation Industrial Development Revenue Bonds (Aaron Rents, Inc. Project),
Series 2000.

 

34

--------------------------------------------------------------------------------


 

“Institutional Investor” shall mean any insurance company, commercial,
investment or merchant bank, finance company, mutual fund, registered money or
asset manager, savings and loan association, credit union, registered investment
advisor, pension fund, investment company or fund, licensed broker or dealer,
“qualified institutional buyer” (as such term is defined under Rule 144A
promulgated under the Securities Act, or any successor law, rule or regulation)
or institutional “accredited investor” (as such term is defined under Regulation
D promulgated under the Securities Act, or any successor law, rule or
regulation).

 

“Investment” shall have the meaning specified in paragraph 6I.

 

“Joinder Agreement(s)” shall mean those certain Joinder Agreements executed
pursuant to paragraph 5H hereof, substantially in the form of Exhibit D hereto.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).  A covenant not to grant a Lien or a “negative pledge” shall
not be determined a Lien for purposes of this Agreement.

 

“Loudermilk Family” shall mean, collectively, Robert Charles Loudermilk, Sr.,
his spouse, his children, his grandchildren and any trust which may now be or
hereafter established for the sole benefit of any of the foregoing persons.

 

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, liabilities, operations or financial condition of the Company
and its Subsidiaries, taken as a whole, (ii) material impairment of the
Obligors’ ability to perform any of their respective obligations under the
Agreement and the Notes or (iii) material impairment of the validity or
enforceability of this Agreement or the Notes.

 

“Multiemployer Plan” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).

 

“Notes” shall have the meaning specified in paragraph 1 hereto.

 

“Obligor” shall have the meaning specified in the introduction hereto, and shall
include any Additional Obligors made a party to this Agreement pursuant to the
terms of paragraph 5H hereof.

 

“Off-Balance Sheet Liabilities “ of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, other than indemnity obligations for any breach
of any representation or warranty which are customary in nonrecourse sales of
such assets, (ii) any liability of such Person under any sale and leaseback
transactions which do not create a liability on the balance sheet of such
Person, (iii) any liability

 

35

--------------------------------------------------------------------------------


 

of such Person under any so-called “synthetic” lease transaction or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

 

“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by its President, one of its Vice Presidents or its Treasurer.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor or
replacement entity thereto under ERISA.

 

“Permitted Acquisitions”  shall mean any Acquisition so long as (a) at the time
of such Acquisition, no Default or Event of Default is in existence, (b) after
giving effect to such Acquisition, no Default or Event of Default is in
existence, (c) such Acquisition has been approved by the board of directors of
the Person being acquired prior to any public announcement thereof, (d) the
total consideration (including all cash, debt, stock and other property, and
assumption of obligations for borrowed money) of any single Acquisition or
series of related Acquisitions does not exceed $40,000,000, and (e) the total
consideration (including all cash, debt, stock and other property, and
assumption of obligations for borrowed money) of all Acquisitions during any
fiscal year does not exceed $80,000,000.  As used herein, Acquisitions will be
considered related Acquisitions if the sellers under such Acquisitions are the
same Person or any affiliate thereof.

 

“Permitted Change”  shall have the meaning specified in paragraph 6L.

 

“Permitted Investments” shall mean:

 

(i)            direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;

 

(ii)           commercial paper having an A or better rating, at the time of
acquisition thereof, from S& P’s or Moody’s Investors Service, Inc., and in
either case maturing within one year from the date of acquisition thereof;

 

(iii)          certificates of deposit, bankers’ acceptances and time deposits
maturing within one year of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(iv)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and

 

36

--------------------------------------------------------------------------------


 

(v)           mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

 

“Person” shall mean any individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Company or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Private Placement Debt” shall mean Indebtedness incurred by the Company or its
Subsidiaries in respect of the issuance and sale of notes or other securities by
the Company or its Subsidiaries to Institutional Investors, which issuance and
sale does not require registration of such securities with the U.S. Securities
and Exchange Commission pursuant to the Securities Act.

 

“Purchaser” shall mean each Person named on the Purchaser Schedule attached
hereto.

 

“Purchaser Schedule” shall mean that Purchaser Schedule attached as Schedule A
hereto.

 

“RBC Agreement” shall mean that certain Credit Facility, dated as of July 26,
2005, among the Company and Royal Bank of Canada, as amended, restated,
supplemented, replaced, refinanced or otherwise modified from time to time.

 

“Required Holder(s)” shall mean the holder or holders of at least 51% of the
aggregate principal amount of the Notes from time to time outstanding.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Responsible Officer” shall mean the chief executive officer, chief operating
officer, chief financial officer or chief accounting officer of each of the
Obligors or any other officer of the Obligors involved principally in its
financial administration or its controllership function.

 

“Restricted Payment” shall have the meaning specified in paragraph 6H hereto.

 

“Rosey Rentals Guarantee” shall mean that certain Unconditional Guarantee of
Payment, dated as of December 5, 2003, of the Company in favor of SouthTrust
Bank, for the benefit of Rosey Rentals, L.P., as amended by that certain
Amendment and Reaffirmation of

 

37

--------------------------------------------------------------------------------


 

Guaranty dated as of May 5, 2004 and by that certain Amendment and Reaffirmation
of Guaranty dated as of November 12, 2004, as amended, restated, supplemented,
replaced, refinanced or otherwise modified from time to time.

 

“S&P” shall mean Standard and Poor’s Corporation, or any successor Person.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Significant Holder” shall mean (i) each Purchaser, so long as it shall hold (or
be committed under this Agreement to purchase) any Note, or (ii) any other
holder of at least 5% of the aggregate principal amount of the Notes from time
to time outstanding.

 

“Subsidiary” shall mean any corporation, partnership, joint venture, limited
liability company, association or other entity the accounts of which would be
consolidated with those of the Company in the Company’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, partnership, joint venture,
limited liability company, association or other entity of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power, or in the case of a partnership, more than 50%
of the general partnership interest are, as of such date, owned, controlled or
held, by the Company or one of more subsidiaries of the Company.  Unless
otherwise indicated, all references to “Subsidiaries” herein shall mean a
Subsidiary of the Company.

 

“SouthTrust Agreement” shall mean that certain Loan Facility Agreement and
Guaranty, dated as of August 31, 2000, among the Company, SouthTrust Bank and
each of the lenders signatory thereto, as amended, restated, supplemented,
replaced, refinanced or otherwise modified from time to time.

 

“SunTrust” shall mean SunTrust Bank, together with its successors and assigns.

 

“SunTrust Agreement” means that certain Revolving Credit Agreement, dated as of
May 28, 2004, among the Company, ARPR and the lenders signatory thereto, as
amended, restated, supplemented, replaced, refinanced or otherwise modified from
time to time.

 

“SunTrust Loan Facility Agreement” means that certain Loan Facility Agreement
and Guaranty, dated as of May 28, 2004, by and among the Company, SunTrust and
the financial institutions party thereto, as amended, restated, supplemented,
replaced, refinanced or otherwise modified from time to time.

 

“Synthetic Lease Documents” shall have the meaning specified in the SunTrust
Agreement.

 

“Total Adjusted Debt to Total Adjusted Capital Ratio” shall mean, at any date of
determination, the ratio of (a) Consolidated Total Adjusted Debt as of such date
to (b) Consolidated Total Adjusted Capital as of such date.

 

38

--------------------------------------------------------------------------------


 

“Total Debt to EBITDA Ratio” shall mean, at any date of determination, the ratio
of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters of the Company ending on, or most
recently ending as of, such date.

 

“Transferee” shall mean any direct or indirect transferee of all or any part of
any Note purchased under this Agreement.

 

“USA Patriot Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Wholly Owned Subsidiary” shall mean any Subsidiary, all of the stock of every
class of which is, at the time as of which any determination is being made,
owned by the Company either directly or through Wholly Owned Subsidiaries, and
which has outstanding no options, warrants, rights or other securities entitling
the holder thereof (other than the Company or a Wholly Owned Subsidiary) to
acquire shares of capital stock of such corporation.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

10C.       Accounting and Legal Principles, Terms and Determinations.  All
references in this Agreement to “GAAP” shall mean generally accepted accounting
principles, as in effect in the United States from time to time.  Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all unaudited financial statements and certificates and
reports as to financial matters required to be furnished hereunder shall be
prepared, in accordance with GAAP, applied on a basis consistent with the most
recent audited consolidated financial statements of the Company and its
Subsidiaries delivered pursuant to paragraph 5A(i) or (ii) or, if no such
statements have been so delivered, the most recent audited financial statements
referred to in clause (i) of paragraph 8B.  Any reference herein to any specific
citation, section or form of law, statute, rule or regulation shall refer to
such new, replacement or analogous citation, section or form should such
citation, section or form be modified, amended or replaced.

 

39

--------------------------------------------------------------------------------


 

11.          MISCELLANEOUS.

 

11A.       Note Payments.  So long as any Purchaser shall hold any Note, the
Obligors will make payments of principal of, interest on and any
Yield-Maintenance Amount payable with respect to such Note, which comply with
the terms of this Agreement, by wire transfer of immediately available funds for
credit (not later than 12:00 noon, New York City time, on the date due) to such
Purchaser’s account or accounts as specified in the Purchaser Schedule attached
hereto, or such other account or accounts in the United States as such Purchaser
may designate in writing, notwithstanding any contrary provision herein or in
any Note with respect to the place of payment. Each Purchaser agrees that,
before disposing of any Note, it will make a notation thereon (or on a
schedule attached thereto) of all principal payments previously made thereon and
of the date to which interest thereon has been paid.  The Obligors agree to
afford the benefits of this paragraph 11A to any Transferee which shall have
made the same agreement as the Purchasers have made in this paragraph 11A.

 

11B.       Expenses.  Whether or not the transactions contemplated hereby shall
be consummated, the Obligors shall pay, and save each Purchaser and any
Transferee harmless against liability for the payment of, all out-of-pocket
expenses arising in connection with such transactions, including:

 

(i)            (A) all stamp and documentary taxes and similar charges,
(B) costs of obtaining a private placement number from S&P for the Notes and
(C) fees and expenses of brokers, agents, dealers, investment banks or other
intermediaries or placement agents, in each case as a result of the execution
and delivery of this Agreement or the issuance of the Notes;

 

(ii)           document production and duplication charges and the reasonable
fees and expenses of any special counsel engaged by such Purchaser or such
Transferee in connection with (A) this Agreement and the transactions
contemplated hereby, (B) the execution and delivery of any Joinder Agreement by
an Additional Obligor, and (C) any subsequent proposed waiver, amendment or
modification of, or proposed consent under, this Agreement, whether or not such
the proposed action shall be effected or granted;

 

(iii)          the costs and expenses, including reasonable attorneys’ and
financial advisory fees, incurred by such Purchaser or such Transferee in
enforcing (or determining whether or how to enforce) any rights under this
Agreement or the Notes or in responding to any subpoena or other legal process
or informal investigative demand issued in connection with this Agreement or the
transactions contemplated hereby or by reason of your or such Transferee’s
having acquired any Note, including without limitation costs and expenses
incurred in any workout, restructuring or renegotiation proceeding or bankruptcy
case; and

 

(iv)          any judgment, liability, claim, order, decree, cost, fee, expense,
action or obligation resulting from the consummation of the transactions

 

40

--------------------------------------------------------------------------------


 

contemplated hereby, including the use of the proceeds of the Notes by the
Obligors.

 

The obligations of the Obligors under this paragraph 11B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
Transferee and the payment of any Note.

 

11C.       Consent to Amendments.  This Agreement may be amended, and the
Obligors may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, if the Obligors shall obtain the written
consent to such amendment, action or omission to act, of the Required Holder(s)
except that, without the written consent of the holder or holders of all Notes
at the time outstanding, no amendment to this Agreement shall change the
maturity of any Note, or change the principal of, or the rate, method of
computation or time of payment of interest on or any Yield-Maintenance Amount
payable with respect to any Note, or affect the time, amount or allocation of
any prepayments, or change the proportion of the principal amount of the Notes
required with respect to any consent, amendment, waiver or declaration.  Each
holder of any Note at the time or thereafter outstanding shall be bound by any
consent authorized by this paragraph 11C, whether or not such Note shall have
been marked to indicate such consent, but any Notes issued thereafter may bear a
notation referring to any such consent.  No course of dealing between the
Obligors and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note.  As used herein and in the Notes, the term “this Agreement”
and references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.

 

11D.       Form, Registration, Transfer and Exchange of Notes; Lost Notes.  The
Notes are issuable as registered notes without coupons in denominations of at
least $1,000,000, except as may be necessary to (i) reflect any principal amount
not evenly divisible by $1,000,000 or (ii) enable the registration of transfer
by a holder of its entire holding of Notes.  The Company shall keep at its
principal office a register in which the Company shall provide for the
registration of Notes and of transfers of Notes.  Upon surrender for
registration of transfer of any Note at the principal office of the Company, the
Company shall, at its expense, execute and deliver one or more new Notes of like
tenor and of a like aggregate principal amount, registered in the name of such
transferee or transferees.  At the option of the holder of any Note, such Note
may be exchanged for other Notes of like tenor and of any authorized
denominations, of a like aggregate principal amount, upon surrender of the Note
to be exchanged at the principal office of the Company.  Whenever any Notes are
so surrendered for exchange, the Obligors shall, at their expense, execute and
deliver the Notes which the holder making the exchange is entitled to receive. 
Every Note surrendered for registration of transfer or exchange shall be duly
endorsed, or be accompanied by a written instrument of transfer duly executed,
by the holder of such Note or such holder’s attorney duly authorized in
writing.  Any Note or Notes issued in exchange for any Note or upon transfer
thereof shall carry the rights to unpaid interest and interest to accrue which
were carried by the Note so exchanged or transferred, so that neither gain nor
loss of interest shall result from any such transfer or exchange.  Upon receipt
of written notice from the holder of any Note of the loss, theft, destruction or
mutilation of such Note and, in the case of any such loss, theft or destruction,
upon receipt of such holder’s unsecured indemnity agreement, or in the case of
any such mutilation upon surrender and cancellation of such Note, the Obligors

 

41

--------------------------------------------------------------------------------


 

will make and deliver a new Note, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Note.  The Company shall give to any holder of a Note
that is an Institutional Investor promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders of Notes.

 

11E.        Persons Deemed Owners; Participations.  Prior to due presentment for
registration of transfer, the Obligors may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of, interest on and any Yield-Maintenance Amount
payable with respect to such Note and for all other purposes whatsoever, whether
or not such Note shall be overdue, and the Obligors shall not be affected by
notice to the contrary.  Subject to the preceding sentence, the holder of any
Note may from time to time grant participations in such Note to any Person on
such terms and conditions as may be determined by such holder in its sole and
absolute discretion.

 

11F.        Survival of Representations and Warranties; Entire Agreement.  All
representations and warranties contained herein or made in writing by or on
behalf of the Obligors in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by a Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any Transferee, regardless of any investigation made at any
time by or on behalf of any Purchaser or any Transferee.  Subject to the
preceding sentence, this Agreement and the Notes embody the entire agreement and
understanding between the Purchasers and the Obligors and supersede all prior
agreements and understandings relating to the subject matter hereof.

 

11G.       Successors and Assigns.  All covenants and other agreements in this
Agreement contained by or on behalf of either of the parties hereto shall bind
and inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not.

 

11H.       Confidential Information.  For the purposes of this paragraph 11H,
“Confidential Information” means information delivered to you by or on behalf of
the Company or any Subsidiary in connection with the transactions contemplated
by or otherwise pursuant to this Agreement that is proprietary in nature and
that was clearly marked or labeled or otherwise adequately identified when
received by you as being confidential information of the Company or such
Subsidiary, provided that such term does not include information that (a) was
publicly known or otherwise known to you prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by you or any
person acting on your behalf, (c) otherwise becomes known to you other than
through disclosure by the Company or any Subsidiary or (d) constitutes financial
statements delivered to you under paragraph 5A that are otherwise publicly
available.  You will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by you in good faith to
protect confidential information of third parties delivered to you,  provided
that you may deliver or disclose Confidential Information to (i) your directors,
officers, employees, agents, attorneys and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by your Notes), (ii) your financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of

 

42

--------------------------------------------------------------------------------


 

this paragraph 11H, (iii) any other holder of any Note, (iv) any Institutional
Investor to which you sell or offer to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this paragraph
11H), (v) any Person from which you offer to purchase any security of the
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this paragraph 11H),
(vi) any federal or state regulatory authority having jurisdiction over you,
(vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about your investment portfolio or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to you, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which you are a party or (z) if an Event of Default has occurred
and is continuing, to the extent you may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under your Notes and this Agreement.  Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this paragraph 11H as though
it were a party to this Agreement.  On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this paragraph 11H.

 

11I.         Notices.  All written communications provided for hereunder shall
be sent by first class mail or nationwide overnight delivery service (with
charges prepaid) and (i) if to a Purchaser, addressed to it at the address
specified for such communications in the Purchaser Schedule attached hereto, or
at such other address as such Purchaser shall have specified to the Company in
writing, (ii) if to any other holder of any Note, addressed to such other holder
at such address as such other holder shall have specified to the Company in
writing or, if any such other holder shall not have so specified an address to
the Company, then addressed to such other holder in care of the last holder of
such Note which shall have so specified an address to the Company, and (iii) if
to the Obligors, addressed to them at:

 

43

--------------------------------------------------------------------------------


 

The Company:

 

1100 Aaron Building

309 East Paces Ferry Road, NE

Atlanta, GA 30305-2377

Attention:         Gilbert L. Danielson

Telecopy No.   404.240.6520

 

ARPR:

 

1100 Aaron Building

309 East Paces Ferry Road, NE

Atlanta, GA 30305-2377

Attention:         Gilbert L. Danielson

Telecopy No.:  404.240.6520

 

AIC:

 

Aaron Investment Company

Two Greenville Crossing

4005 Kennett Pike, Suite 220

Greenville, Delaware 19807

Attention:         Marianne Stearns and Linda Jones

Telecopy No.:  302.655.5209

 

With a copy to:

 

Aaron Investment Company

1100 Aaron Building

309 East Paces Ferry Road, NE

Atlanta, GA 30305-2377

Attention:         Gilbert L. Danielson

Telecopy No.:  404.240.6520

 

or at such other address as the Obligors shall have specified to the holder of
each Note in writing; provided, however, that any such communication to the
Obligors may also, at the option of the holder of any Note, be delivered by any
other means either to the Obligors at the addresses specified above or to any
officer of the Obligors.

 

11J.        Payments due on Non-Business Days.  Anything in this Agreement or
the Notes to the contrary notwithstanding, any payment of principal of or
interest on any Note that is due on a date other than a Business Day shall be
made on the next succeeding Business Day.  If the date for any payment is
extended to the next succeeding Business Day by reason of the preceding
sentence, the period of such extension shall not be included in the computation
of the interest payable on such Business Day.

 

44

--------------------------------------------------------------------------------


 

11K.       Satisfaction Requirement.  If any agreement, certificate or other
writing, or any action taken or to be taken, is by the terms of this Agreement
required to be satisfactory to any Purchaser or to the Required Holder(s), the
determination of such satisfaction shall be made by such Purchaser or the
Required Holder(s), as the case may be, in the sole and exclusive judgment
(exercised in good faith) of the Person or Persons making such determination.

 

11L.        Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York.

 

11M.       Consent to Jurisdiction; Waiver of Immunities.  The Obligors hereby
irrevocably submit to the jurisdiction of any New York state or Federal court
sitting in New York in any action or proceeding arising out of or relating to
this Agreement, and the Obligors hereby irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined in New York
state or Federal court.  The Obligors hereby irrevocably waive, to the fullest
extent it may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding.  The Obligors agree and irrevocably
consent to the service of any and all process in any such action or proceeding
by the mailing, by registered or certified U.S. mail, or by any other means or
mail that requires a signed receipt, of copies of such process to CT Corporation
System at 1633 Broadway, New York, New York 10019.  The Obligors agree that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this paragraph 11M shall affect the right of any
holder of the Notes to serve legal process in any other manner permitted by law
or affect the right of any holder of the Notes to bring any action or proceeding
against the Obligors or their property in the courts of any other jurisdiction. 
To the extent that the Obligors have or hereafter may acquire immunity from
jurisdiction of any court or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to themselves or their property, the Obligors hereby
irrevocably waive such immunity in respect of its obligations under this
agreement.

 

11N.       Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11O.       Descriptive Headings.  The descriptive headings of the several
paragraphs of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

11P.        Counterparts.  This Agreement may be executed in any number of
counterparts (or counterpart signature pages), each of which counterparts shall
be an original but all of which together shall constitute one instrument.

 

11Q.       Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance

 

45

--------------------------------------------------------------------------------


 

within the limitations of, another covenant shall not (i) avoid the occurrence
of an Event of Default or Default if such action is taken or such condition
exists or (ii) in any way prejudice an attempt by the holders to prohibit
(through equitable action or otherwise) the taking of any action by the Company
or a Subsidiary which would result in an Event of Default or Default.

 

11R.       Waiver of Jury Trial.  THE OBLIGORS AND THE HOLDERS OF THE NOTES
AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION AND THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  THE HOLDERS OF THE NOTES
AND THE OBLIGORS EACH ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO THIS BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  THE HOLDERS OF THE NOTES AND THE
OBLIGORS FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

46

--------------------------------------------------------------------------------


 

11S.        Severalty of Obligations.  The sales of Notes to the Purchasers are
to be several sales, and the obligations of the Purchasers under this Agreement
are several obligations.  Except as provided in paragraph 3E, no failure by any
Purchaser to perform its obligations under this Agreement shall relieve any
other Purchaser or any Obligor of any of its obligations hereunder, and no
Purchaser shall be responsible for the obligations of, or any action taken or
omitted by, any other Purchaser hereunder.

 

11T.        Independent Investigation.  Each Purchaser has made its own
independent investigation of the condition (financial and otherwise), prospects
and affairs of the Obligors in connection with its purchase of the Notes
hereunder and has made and shall continue to make its own appraisal of the
creditworthiness of the Obligors.  No holder of Notes shall have any duty or
responsibility to any other holder of Notes, either initially or on a continuing
basis, to make any such investigation or appraisal or to provide any credit or
other information with respect thereto.  No holder of Notes is acting as agent
or in any other fiduciary capacity on behalf of any other holder of Notes.

 

11U.        Directly or Indirectly.  Where any provision in this Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether the action in question
is taken directly or indirectly by such Person.

 

 

[Remainder of page intentionally left blank.  Next page is signature page.]

 

47

--------------------------------------------------------------------------------


 

Please sign the form of acceptance on the enclosed counterpart of this letter
and return the same to the Obligors, whereupon this letter shall become a
binding agreement between the Obligors and each Purchaser.

 

 

Very truly yours,

 

 

 

AARON RENTS, INC.

 

 

 

 

 

By:

/s/ Gilbert L. Danielson

 

 

Name:

Gilbert L. Danielson

 

Title:

Executive Vice President
and Chief Financial Officer

 

 

 

AARON RENTS, INC. PUERTO RICO

 

 

 

 

 

By:

/s/ Gilbert L. Danielson

 

 

Name:

Gilbert L. Danielson

 

Title:

Director

 

 

 

AARON INVESTMENT COMPANY

 

 

 

 

 

By:

/s/ Gilbert L. Danielson

 

 

Name:

Gilbert L. Danielson

 

Title:

Vice President and Treasurer

 

 

 

 

The foregoing Agreement is hereby accepted
as of the date first above written.

 

 

 

GIBRALTAR LIFE INSURANCE CO., LTD.

 

By:

Prudential Investment Management (Japan), Inc., as Investment Manager

By:

Prudential Investment Management, Inc., as Sub-Adviser

 

 

 

 

By:

  /s/ Jay S. White

 

 

Name:

Jay S. White

 

Title:

Vice President

 

 

 

ZURICH AMERICAN INSURANCE COMPANY

 

By:

Prudential Private Placement Investors, L.P., as Investment Advisor

By:

Prudential Private Placement Investors, Inc., as its General Partner

By:

 

/s/ Jay S. White

 

 

Name:

Jay S. White

 

Title:

Vice President

 

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

PRUCO LIFE INSURANCE COMPANY

 

 

 

 

 

By:

 

/s/ Jay S. White

 

 

Name:

Jay S. White

 

Title:

Assistant Vice President

 

 

 

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

By:

Prudential Private Placement Investors, L.P., as Investment Advisor

By:

Prudential Private Placement Investors, Inc., as its General Partner

 

 

 

 

By:

 

/s/ Jay S. White

 

 

Name:

Jay S. White

 

Title:

Vice President

 

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF NOTE]

 

AARON RENTS, INC.

AARON RENTS, INC. PUERTO RICO

AARON INVESTMENT COMPANY

 

5.03% SENIOR NOTE DUE JULY 27, 2012

 

No. R-[    ]

 

July 27, 2005

$[               ]

 

PPN: 00253# AB 6

 

FOR VALUE RECEIVED, the undersigned, AARON RENTS, INC. (together with its
successors, herein called the “Company”), a corporation organized and existing
under the laws of the State of Georgia, AARON RENTS, INC. PUERTO RICO (together
with its successors, herein called “ARPR”), a corporation organized and existing
under the laws of Puerto Rico, and AARON INVESTMENT COMPANY (together with its
successors, herein called “AIC”, and together with the Company and ARPR, the
“Obligors”), a corporation organized and existing under the laws of Delaware,
hereby promise to pay to [                   ], or registered assigns, the
principal sum of [                            ] DOLLARS on July 27, 2012, with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance thereof at the rate of 5.03% per annum from the date
hereof, payable quarterly on the 27th day of January, April, July, and
October in each year, commencing with October 27, 2005 or the next such payment
date succeeding the date hereof, until the principal hereof shall have become
due and payable, and (b) on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Yield-Maintenance Amount (as defined in the Note Purchase
Agreement referred to below), payable quarterly as aforesaid (or, at the option
of the registered holder hereof, on demand), at a rate per annum from time to
time equal to the greater of (i) 7.03% or (ii) 2.0% over the rate of interest
publicly announced by the Bank of New York from time to time in New York City,
New York as its “base” or “prime” rate.

 

Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of the Bank of New
York in New York City or at such other place as the holder hereof shall
designate to the Company in writing, in lawful money of the United States of
America.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement, dated as of July 27, 2005 (as from time
to time amended, herein called the “Note Purchase Agreement”), among the
Obligors and the original purchasers of the Notes named in the Purchaser
Schedule attached thereto and is entitled to the benefits thereof.

 

--------------------------------------------------------------------------------


 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Obligors may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Obligors shall not be affected by any notice to the contrary.

 

The Obligors agree to make required prepayments of principal on the dates and in
the amounts specified in the Note Purchase Agreement. This Note is also subject
to optional prepayment, in whole or from time to time in part, on the terms
specified in the Note Purchase Agreement.

 

In case an Event of Default, as defined in the Note Purchase Agreement, shall
occur and be continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Yield-Maintenance Amount) and with the effect provided in the Note Purchase
Agreement.

 

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF NEW
YORK.

 

 

AARON RENTS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

AARON RENTS, INC. PUERTO RICO

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

AARON INVESTMENT COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------